Case 19-10763-KHK       Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46          Desc Main
                                 Document      Page 1 of 38



                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA

          NOTICE OF WITHDRAWAL AND SUBSTITUTION OF COUNSEL

       PLEASE TAKE NOTICE that BWW Law Group, LLC, by counsel, hereby gives notice
that Karl A. Moses, Jr. (VSB# 89433) withdraws as counsel from the cases listed on the attached
Exhibit 1, effective as of the date of this notice.

        PLEASE TAKE FURTHER NOTICE that Lauren French (VSB# 85478), an attorney
employed by BWW Law Group, LLC, will be substituted as counsel in place of Mr. Moses in all
of the cases listed on the attached Exhibit 1.



Dated: July 11, 2019                               Respectfully Submitted

                                                   BWW Law Group, LLC



                                                   By:

                                                   /s/ Karl Anthony Moses, Jr.
                                                   ___________________

                                                   Karl A. Moses, Jr., VSB #89433



                                                    /s/ Lauren French
                                                   _____________________
                                                   Lauren French, VSB# 85478
                                                   BWW Law Group, LLC
                                                   8100 Three Chopt Rd. Suite 240
                                                   Richmond, VA 23229
                                                   (804) 282-0463 (phone)
                                                   (804) 282-0541 (facsimile)
                                                   bankruptcy@bww-law.com


                               CERTIFICATE OF SERVICE

      I certify that on this 11th day of July, 2019, a copy of the foregoing Notice of
Withdrawal and Substitution of Counsel was or will be served electronically via the CM/
ECF system.

                                                    /s/ Karl Anthony Moses, Jr.
                                                    Karl Anthony Moses, Jr.
Case 19-10763-KHK     Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46 Desc Main
                               Document      Page 2 of 38                Exhibit 1


                            Alexandria Division
 14‐10629‐BFK   Shehzadi Choudry                          13          2/22/2014
 14‐11700‐BFK   Dorinda R Sparks                          13           5/2/2014
 14‐12294‐BFK   Miriam H Aliaga                           13          6/18/2014
 14‐13137‐BFK   Cynthia Joy Vass-Lassiter                 13          8/23/2014
                Todd D. Pratt and Teri L.
 15‐10629‐BFK   Pratt                                     13          2/23/2015
 15‐13042‐BFK   Tania Hossain-Almaraz                     13           9/1/2015
 15‐13369‐BFK   Donna Thomasson                           13          9/24/2015
 16‐10738‐BFK   John Curtis Lightle                       13           3/1/2016
 16‐11412‐BFK   Flor De Maria Poroj                       13          4/20/2016
 16‐11502‐BFK   Mary E Busch                              13          4/27/2016
                Michael J. Johnson and
 16‐11795‐BFK   Leatha M. Johnson                         13          5/23/2016
 16‐12433‐BFK   James C Edwards                           13          7/14/2016
 16‐13027‐BFK   Tamara E.Y. Allen                         13           9/1/2016
 16‐13315‐BFK   Jacqueline M. Daniels                     13          9/30/2016
 16‐14219‐BFK   Michelle Eugene                           13         12/14/2016
 17‐10103‐BFK   Gloria I. Caballero                       13          1/10/2017
 17‐11016‐BFK   Melissa Ennis                             13          3/28/2017
 17‐11152‐BFK   Nelson Ramirez                            13           4/6/2017
 17‐11487‐BFK   Christopher John Novosel                  13           5/2/2017
 17‐11640‐BFK   Yacob A Gebramariam                       13          5/14/2017
 17‐12018‐BFK   Emmanuel Ewusie Mensah                    13          6/13/2017
 17‐12292‐BFK   Angeles B. Miller                         13           7/3/2017
 17‐12495‐BFK   Roch Amos Skelton                         13          7/19/2017
                Jennifer Glynn Huffman and
 17‐13257‐BFK   Jonas Michael Huffman                     13          9/26/2017
 17‐13421‐BFK   Bhupindra K Gogia                         13         10/11/2017
 17‐13622‐BFK   Irma Ayala Ramirez                        13         10/25/2017
 17‐13690‐BFK   Pascal Munyampirwa                        13         10/31/2017
 17‐14105‐BFK   Christopher M. Bennett                    13          12/4/2017
 17‐14246‐BFK   Samantha Lenore Johnson                   13         12/14/2017
                Kimberly Benson Daniels
 17‐14285‐BFK   and Mark Jeffrey Daniels                  13         12/19/2017
 17‐14355‐BFK   Rhonda Marion Campbell                    13         12/26/2017
 18‐10056‐BFK   Aubrey Stanley Harding                    13           1/5/2018
 18‐10098‐BFK   Eva Biswas                                13           1/9/2018
                Jose S. Reyes and Antonia
 18‐10149‐BFK   Reyes                                     13          1/12/2018
 18‐10194‐BFK   Rosa Baez                                  7          1/17/2018
 18‐10379‐BFK   Cherylanda Lee Anne                       13           2/2/2018
Case 19-10763-KHK     Doc 69     Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                                Document      Page 3 of 38


                Gardner
                Shashonna Markeeta Smith-
 18‐10444‐BFK   Raines                                      13               2/7/2018
 18‐10682‐BFK   Rebecca S Price                             13              2/28/2018
 18‐10795‐BFK   George Perry Varoutsos                      13               3/7/2018
 18‐11005‐BFK   Ilyne-Syl Delfin Deliquina                  13              3/21/2018
 18‐11028‐BFK   Patricia A. Boye                            13              3/23/2018
 18‐11255‐BFK   James Mace Price, IV                        13              4/10/2018
                Ralph J. Ohlsen, Jr and
 18‐11851‐BFK   Wendy M. Ohlsen                             13              5/23/2018
 18‐12127‐BFK   Josephine Garbellotto                       13              6/18/2018
 18‐12279‐BFK   Zaida M. Sanchez                            13              6/28/2018
 18‐12333‐BFK   Monte Steven Sanchez, Jr.                   13               7/3/2018
 18‐12627‐BFK   Ronald Charles Romeo                        13              7/27/2018
 18‐12724‐BFK   Atif Mahmood                                13               8/6/2018
                Marcus Wayne Hudson and
 18‐12733‐BFK   Kathleen Anne Hudson                        13               8/7/2018
 18‐12737‐BFK   Gabriel Augustus Moriba                     13               8/8/2018
 18‐12772‐BFK   Karen George Hobgood                        13              8/10/2018
 18‐13010‐BFK   Douglas A. Campos                           13               9/4/2018
                Robert Lee Carson and Anna
 18‐13029‐BFK   Louise Carson                               13            9/6/2018
 18‐13358‐BFK   Ramiro Perez Torrico                        13           10/5/2018
 18‐13365‐BFK   James Christopher Tardio                    13           10/6/2018
 18‐13500‐BFK   David T McKnight                            13          10/17/2018
 18‐13701‐BFK   Indra R Uchoa                                7          10/31/2018
 18‐13816‐BFK   George La Craig White                       13           11/9/2018
 18‐13817‐BFK   Vaughn Scott Burch                          13           11/9/2018
 18‐13977‐BFK   Noel J Corea                                13          11/26/2018
                Dietrick L. Glover, Sr. and
 19‐10136‐BFK   Noorulhuda M. Glover                        13              1/14/2019
 19‐10270‐BFK   Tina L. Johnson                              7              1/28/2019
                Nathalie Renee Williams and
 19‐10313‐BFK   Julian Everette Williams                     7              1/30/2019
 19‐10402‐BFK   Ebony Joyran Ross                           13               2/6/2019
 19‐10495‐BFK   Rodney S Adams                              13              2/15/2019
                Yakotus Vernarde Barnett
 19‐10577‐BFK   and Alisha Rae Barnett                      13              2/23/2019
 19‐10648‐BFK   Hamid A Tabrizi                              7               3/1/2019
                Mark Titus and Ana Julia
 19‐10748‐BFK   Titus                                       13               3/9/2019
 19‐11039‐BFK   Michael Van Le                               7               4/1/2019
 19‐11111‐BFK   Henry A Escoto                              13               4/7/2019
Case 19-10763-KHK    Doc 69     Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                               Document      Page 4 of 38


 19‐11235‐BFK   Denise G. Davis                            13              4/17/2019
 19‐11290‐BFK   Omini T Riman                              13              4/22/2019
 19‐11304‐BFK   Ashoke Sen                                  7              4/23/2019
 19‐11362‐BFK   Kevin L Robinson                           13              4/27/2019
 19‐11370‐BFK   Andrew Dewey Plummer                        7              4/29/2019
                Rex R. Lallmang and Judy A.
 19‐11413‐BFK   Lallmang                                    7              4/30/2019
 19‐11462‐BFK   Courtnay Tyler Gilliam                     13               5/3/2019
 19‐11724‐BFK   Jessica N. Marshall                        13              5/24/2019
 19‐11795‐BFK   Alex Bautista                              13              5/30/2019
 19‐11865‐BFK   Abolhassan Zarandazchi                      7               6/5/2019
 19‐11912‐BFK   Max A Flamenco                             13              6/10/2019
 19‐11939‐BFK   Luisa C Pedro                              13              6/11/2019
 19‐12022‐BFK   Allison C. Anderson                        13              6/18/2019
                Tyrone Walter Boddie, Jr.
 19‐12050‐BFK   and Natasha Aleece Boddie                  13              6/20/2019




                John Albert Timmons and
 14‐13076‐KHK   Elizabeth Jane Timmons                     13              8/19/2014
                Asa R. Evans and Tonia M.
 14‐13896‐KHK   Evans                                      13          10/21/2014
 14‐14435‐KHK   Joe Allen Covington                        13          11/29/2014
                Curtis Greene and LaDonna
 15‐10270‐KHK   Greene                                     13              1/27/2015
 15‐11167‐KHK   Manuel Rodriguez                           13               4/4/2015
 15‐11696‐KHK   Nina L Bennett                             13              5/17/2015
 15‐12786‐KHK   Manuel Edwin Chacon                        13              8/11/2015
 16‐10334‐KHK   Peter I Obozele                            13              1/29/2016
                Vistasph F Gowadia and
 16‐12905‐KHK   Pervez V Gowadia                           11           8/23/2016
 16‐12969‐KHK   Brian T. Schwatken                         13           8/29/2016
 16‐13486‐KHK   Joseph F Heath                             11          10/14/2016
 16‐13901‐KHK   Darling Y, Perez Rauda                     13          11/15/2016
                William McDowell
 16‐14216‐KHK   Carruthers                                  7          12/14/2016
 16‐14368‐KHK   Miguel A. Carlin                           13          12/30/2016
 17‐10004‐KHK   Lisa Gaye Terrell                          13            1/1/2017
 17‐10174‐KHK   Charleszetta Welmerink                     13           1/18/2017
 17‐10287‐KHK   Lisa Anne Mason                            13           1/28/2017
 17‐10897‐KHK   Otha McCoy Vines                           13           3/20/2017
Case 19-10763-KHK     Doc 69     Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                                Document      Page 5 of 38



                Walter Espinoza and Estefani
 17‐11037‐KHK   Espinoza                                    13              3/29/2017
                Jeffrey L. Watson and Amy
 17‐11147‐KHK   L. Watson                                    7               4/5/2017
 17‐11192‐KHK   Freddie L. Thomas                           13               4/9/2017
                Dwayne Dillon and Laura
 17‐11456‐KHK   Thibodeaux                                  13              4/30/2017
 17‐11648‐KHK   Christopher T Romero                        13              5/15/2017
 17‐11704‐KHK   Alton A. Warthen                            13              5/18/2017
 17‐11794‐KHK   Alan Courtney Asbury                         7              5/24/2017
                Christopher Gudiel and
 17‐11984‐KHK   Crystal E Gudiel                            13               6/9/2017
 17‐12038‐KHK   Patricia L Edwards                          13              6/14/2017
 17‐12198‐KHK   Christine Marie Carter                       7              6/27/2017
 17‐12212‐KHK   Adrein Sebastian Westbrook                  13              6/28/2017
 17‐12549‐KHK   Priscilla A. Craig                          13              7/25/2017
 17‐12595‐KHK   Anthony Martin Deschaine                    13              7/27/2017
 17‐12612‐KHK   Merlin Stewart, Jr.                         13              7/30/2017
                Albert Chenault, Jr. and
 17‐12647‐KHK   Catherine L. Chenault                       13            8/2/2017
 17‐12787‐KHK   Jeaneen Najarro                             13           8/15/2017
 17‐12931‐KHK   Azim Feda                                   11           8/29/2017
 17‐13293‐KHK   Mark Steinberg                              13           9/29/2017
 17‐13528‐KHK   William Torruellas                          13          10/18/2017
                Thornetia Renee Ristene
 17‐13616‐KHK   White                                       13          10/25/2017
                Frederick Arthur Medlin and
 17‐13741‐KHK   Jennifer Ryan Medlin                        13           11/3/2017
 17‐13752‐KHK   George P. Alber                             13           11/3/2017
 17‐13858‐KHK   Devon Alexander Stoney                      13          11/13/2017
 17‐13868‐KHK   Marta G Martinez                            13          11/14/2017
 18‐10083‐KHK   Terri Lynn Lomelino                         13            1/8/2018
 18‐10114‐KHK   Deborah K. Jenkins                          13           1/10/2018
 18‐10175‐KHK   Derek Richard Cicheskie                     13           1/17/2018
 18‐10375‐KHK   Azher Nadeem Ahmed                          13            2/1/2018
 18‐10536‐KHK   Joong Keun Son                               7           2/14/2018
 18‐10565‐KHK   Lynnlee Fleet Carpenter                     13           2/17/2018
                John Carlton Dibble and
 18‐10571‐KHK   Nicolette Comsa Dibble                      11              2/20/2018
 18‐10590‐KHK   Kathleen Ellen Murphy                       13              2/21/2018
 18‐10879‐KHK   Maria Y Chavarria                           13              3/13/2018
                Christine Forrest and Lewis
 18‐11074‐KHK   Edward Forrest, II                          13              3/27/2018
Case 19-10763-KHK     Doc 69     Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                                Document      Page 6 of 38


 18‐11135‐KHK   David Ryan Hunt                             13              3/30/2018
 18‐11162‐KHK   Nancy Lee Hoy-Nielson                        7               4/2/2018
 18‐11323‐KHK   Michael Bernard Perry, Sr.                  13              4/16/2018
                Arthur Lee Peterson and
 18‐11587‐KHK   Lavarne Matthews Peterson                   13               5/2/2018
 18‐11671‐KHK   Reginald Vernon Tolbert                     13               5/9/2018
 18‐11916‐KHK   Eleanor Lorraine Bell                       13              5/29/2018
 18‐12086‐KHK   Tigist Kebede                               11              6/13/2018
                Arram Shawn Kadir and
 18‐12202‐KHK   Amanda May Kadir                             7              6/22/2018
 18‐12321‐KHK   Chandois D Phillips                         13               7/2/2018
                Sayed Haggag Ahmed
 18‐12325‐KHK   Abdelkader                                   7            7/2/2018
 18‐12381‐KHK   Abdihamid Osman Ahmed                       13            7/9/2018
 18‐12485‐KHK   Phyllis Scott - Wright                      13           7/16/2018
 18‐12708‐KHK   Chung Won Lee                               13            8/3/2018
 18‐12727‐KHK   Sandro Armando Diaz Caro                    13            8/7/2018
 18‐12806‐KHK   Patricia A. Spatarella                      13           8/14/2018
 18‐12874‐KHK   Tomatragamaliel Minor                       13           8/22/2018
 18‐13200‐KHK   Julie Ann Smith                             13           9/20/2018
 18‐13314‐KHK   Kayhan Raoufirad                            13           10/2/2018
 18‐13526‐KHK   Melissa A Cooks                             13          10/19/2018
 18‐13696‐KHK   Audrey D Murphy                             13          10/31/2018
 18‐13740‐KHK   Thomas Daniel Zyzyk                         13           11/5/2018
 18‐13846‐KHK   Ruth Aponte                                 13          11/13/2018
                Raymond L. Martinez, Jr and
 18‐13934‐KHK   Elizabeth B. Martinez                       13          11/21/2018
 18‐14052‐KHK   Stephen Chih-Chieh Su                        7           12/3/2018
 18‐14165‐KHK   Theecla L. Bridges                          13          12/13/2018
 18‐14248‐KHK   Josephine Sibley                            13          12/21/2018
 19‐10056‐KHK   Kenneth Lee Bonner                          13            1/7/2019
 19‐10082‐KHK   Mark Alan Dyer                              13            1/9/2019
                Joseph Direlle Tobler-
 19‐10143‐KHK   Goodman                                     13              1/15/2019
 19‐10178‐KHK   Nilesh Jha                                  13              1/17/2019
 19‐10257‐KHK   Erica Catrice Walker                        11              1/26/2019
 19‐10370‐KHK   Luis A Carpio                               13               2/5/2019
                Christopher Michael
 19‐10607‐KHK   Montanez                                    13              2/26/2019
                Chong L Soh and Soyun
 19‐10614‐KHK   Moon                                        13              2/27/2019
                Nahid Jahandari Ataee-
 19‐10711‐KHK   Ghomi                                       13               3/7/2019
 19‐10763‐KHK   Elizabeth Corey Hart                        13              3/11/2019
Case 19-10763-KHK     Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                               Document      Page 7 of 38


 19‐10888‐KHK   Mark Anthony Anderson                          13          3/20/2019
 19‐11053‐KHK   Michael R. Fox                                 13           4/3/2019
 19‐11123‐KHK   Frank S Patterson, Jr.                         13           4/8/2019
 19‐11152‐KHK   Ana M Gutierrez                                13          4/10/2019
 19‐11237‐KHK   Alula Assefaw                                  13          4/17/2019
 19‐11286‐KHK   Howard Lawrence Willis                          7          4/22/2019
 19‐11406‐KHK   Gwendolyn Janice Glenn                         13          4/30/2019
 19‐11435‐KHK   Thomas J. Smith                                13           5/1/2019
 19‐11461‐KHK   Ulah Eugenia Bailey                            13           5/3/2019
 19‐11477‐KHK   Iris Funes                                     13           5/4/2019
 19‐11507‐KHK   Carlos Montez Byrd                             13           5/8/2019
 19‐11580‐KHK   Jammie Leigh Moran                             13          5/13/2019
                Elgin D. Sherman and
 19‐11880‐KHK   Fellicia A. Sherman                            13           6/6/2019




                             Richmond Division

 13‐36832‐KLP   Lashae Morris and Tony Morris                  13      12/20/2013

 14‐30325‐KLP   Norman M. Roberts and Ginger E. Roberts        13          1/23/2014
                Mark Thomas Dalkiewicz and Michelle
 14‐30729‐KLP   Dalkiewicz                                     13          2/17/2014
 14‐31101‐KLP   Frances A. Christian                           13           3/3/2014

 14‐31473‐KLP   Michael Anthony Lewis and Diana Kay Lewis      13          3/20/2014

 14‐31526‐KLP   Ricky D Collins and Lisa D Collins             13          3/24/2014

 14‐31768‐KLP   Alphonsia C. Downs, III and Dorothy E. Downs   13           4/3/2014
 14‐32067‐KLP   Majel R. Stein                                 13          4/16/2014
 14‐32501‐KLP   Patricia Arlene Akers                          13           5/6/2014
 14‐32612‐KLP   Kerri L. Avery                                 13          5/12/2014

 14‐33016‐KLP   Jason Douglas Kelly and Treasa Marie Kelly     13           6/2/2014
 14‐33109‐KLP   Brenda Denise Bartley                          13           6/6/2014
                David Paschal Makhanlall and Savitri Devi
 14‐33635‐KLP   Makhanlall                                     13           7/7/2014
 14‐33903‐KLP   Shawn Lynell Brodie                            13          7/21/2014
 14‐33949‐KLP   Willie A. Judkins                              13          7/23/2014
 14‐34734‐KLP   Latasha H. Brown                               13           9/3/2014
Case 19-10763-KHK     Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                               Document      Page 8 of 38



                Johnny Rayland Wyrick and Tammy Jackson
 14‐35432‐KLP   Wyrick                                       13         10/8/2014
 14‐35857‐KLP   Stephen Russell Hawk, Sr.                    13        10/31/2014
 14‐36084‐KLP   Calvin Lee Williams, Sr.                     13        11/11/2014
                Joseph Stephan Schiess and Donna Smith
 15‐30004‐KLP   Schiess                                      13             1/2/2015
 15‐30087‐KLP   Brenda A. Jones                              13             1/8/2015
 15‐30368‐KLP   Karl Massenburg                              13            1/27/2015
 15‐30664‐KLP   Cynthia Kay Grant                            13            1/24/2015
 15‐30748‐KLP   Barbara Jean Morgan                          13            2/16/2015
 15‐31150‐KLP   Henry L. Smith, Jr.                          13             3/6/2015

 15‐31384‐KLP   Rufus Odean Grant and Brenda Ann Grant       13            3/18/2015
 15‐31670‐KLP   Jeannie Marie Collins                        13            3/30/2015
 15‐31827‐KLP   Earl H. Law                                  13             4/7/2015
                Johnny Darrell Burress and Jenny Rebecca
 15‐32319‐KLP   Burress                                      13             5/1/2015
 15‐32338‐KLP   Evelyn Louise Taylor                         13             5/4/2015
                Willie Leon Evans and Diane Virginia Brown
 15‐32876‐KLP   Evans                                        13             6/3/2015
                Eric Alexander Otey, Sr. and Carolyn Brown
 15‐33255‐KLP   Otey                                         13         6/29/2015
 15‐34209‐KLP   Charlotte Gaines Edwards                     13         8/11/2015
 15‐34365‐KLP   Zinerva Tyrone White, III                    13         8/20/2015
 15‐35033‐KLP   Dori Danyelle Wingate                        13         9/30/2015
 15‐35168‐KLP   Sonya Freeman                                13         10/7/2015
 15‐35657‐KLP   Lizzie Mae Burrell                           13         11/3/2015
 15‐35992‐KLP   Yolanda Evans Robinson                       13        11/19/2015
 15‐36123‐KLP   Darleen Elizabeth Arrowood                   13        11/30/2015

 15‐36405‐KLP   Thomas Lamont Roane and Dorothy Ann Roane    13        12/16/2015

 16‐30156‐KLP   Christopher Wilson and Cynthia Wilson        13            1/13/2016

 16‐30199‐KLP   Tyler Cody Ankney and Jessica Robin Ankney   13            1/15/2016
                James Edward Watson, Sr. and Jamyce
 16‐30394‐KLP   Wilkerson Watson                             13             2/1/2016
 16‐30400‐KLP   Kelvin A. Hockaday                           13             2/1/2016
 16‐30491‐KLP   Ebate Edmond Sane-Aka                        13             2/6/2016
 16‐30518‐KLP   Gary Steve Martin                            13             2/9/2016
 16‐30926‐KLP   Tarisha Lamond Harris                        13            2/29/2016

 16‐30994‐KLP   Gregory L Gallop and Valerie B. Gallop       13             3/2/2016
Case 19-10763-KHK     Doc 69     Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                                Document      Page 9 of 38


 16‐31004‐KLP   Page Smart Hayes                              13             3/2/2016
 16‐31046‐KLP   Leslie Tamon Comer                            13             3/4/2016

 16‐31475‐KLP   Quincy Lewis Walker and Tori Johnson Walker   13            3/25/2016
 16‐31508‐KLP   Tara Felice Lewis                             13            3/28/2016
 16‐31960‐KLP   Isetayo Chinuh Criss                          13            4/19/2016
 16‐32128‐KLP   Jamie Kaye Boothe                             13            4/27/2016
 16‐32272‐KLP   Norma Beatrice Pergerson                      13             5/4/2016
 16‐32480‐KLP   Cynthia Denise Chambers                       13            5/17/2016
 16‐32721‐KLP   Travis L. Glenn                               13            5/31/2016
 16‐32925‐KLP   Deana Ray Gaskins                             13            6/10/2016
 16‐33013‐KLP   Joseph David Harris                           13            6/16/2016

 16‐33015‐KLP   Aaron S. Anderson and Shaunta S. Anderson     13            6/16/2016
 16‐33186‐KLP   Helen Tuck Compton                            13            6/28/2016
 16‐33258‐KLP   Patrick N. Stewart                            13            6/30/2016
                Alan Mills Sheffield and Heather Marie
 16‐33401‐KLP   Sheffield                                     13             7/8/2016
 16‐33516‐KLP   Willona Annette Walker                        13            7/15/2016
 16‐33728‐KLP   Jacqueline J. Langhorne                       13            7/28/2016
 16‐33744‐KLP   Rose Bland-Lee                                13            7/29/2016

 16‐33818‐KLP   Daniel R. Lawson, Jr. and Ann B. Lawson       13             8/2/2016
 16‐34196‐KLP   Marcelo C. Cares                              13            8/24/2016
 16‐34300‐KLP   Felicia Marilyn Hart                          13            8/30/2016
                Arthur Wayne Davis, Jr and Virginia Jessie
 16‐34403‐KLP   Davis                                         13          9/6/2016
 16‐34435‐KLP   William Hugh Strickland, III                  13          9/7/2016
 16‐34463‐KLP   James Stewart Murray, Jr.                     13          9/9/2016
 16‐34569‐KLP   Candice Bolden Avent                          13         9/16/2016
 16‐34947‐KLP   Bart Tracy Hicks                              13         10/7/2016
 16‐34949‐KLP   Mary Ann Davis                                13         10/7/2016
 16‐35033‐KLP   Willie Thomas Worsham, Jr.                    13        10/12/2016

 16‐35261‐KLP   William Gerard Gross and Lisa Anne Gross      13        10/26/2016
 16‐35341‐KLP   Isabelle Llewellyn Packard                    13        10/31/2016
 16‐35404‐KLP   Steve W. Nugent                               13         11/3/2016
 16‐35512‐KLP   Daquan Aku Reinhardt                          13         11/9/2016
 16‐35606‐KLP   Jovita Nelly Ticlavilca                       13        11/15/2016
 16‐35643‐KLP   Kevin Bruce Hall                              13        11/17/2016
 16‐35732‐KLP   Sheri Hogwood Gardner                         13        11/22/2016
 16‐35748‐KLP   Calvin Lorenzo Johnson                        13        11/22/2016
Case 19-10763-KHK     Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                               Document     Page 10 of 38



                Alonzo Lee Bonner, Sr. and Shirley Harris
 16‐35775‐KLP   Bonner                                             13   11/23/2016

 16‐36098‐KLP   Keith Wayne Burrell, Jr. and Shawn Clift Burrell   13   12/14/2016

 16‐36133‐KLP   Jerry Alonza Lee and Cynthia Byrd Lee              13   12/16/2016
 16‐36139‐KLP   Gary Earl Arnold                                   13   12/16/2016
 16‐36279‐KLP   Clarissa Vania Fuller                              13   12/29/2016
 17‐30045‐KLP   Ute Grzanna                                        13     1/5/2017
 17‐30052‐KLP   Rodney L. Jones                                    13     1/5/2017
 17‐30132‐KLP   Wilbert Roy Bell, Jr.                              13    1/10/2017
 17‐30159‐KLP   Rosa Mae Vaughan                                   13    1/12/2017
 17‐30296‐KLP   Kesha Jackson Gowallis                             13    1/20/2017
 17‐30325‐KLP   Janice Lynell Williams                             13    1/23/2017
 17‐30385‐KLP   Zena Thomas Harrell                                13    1/26/2017
 17‐30829‐KLP   Tamala Ushica Taylor                               13    2/22/2017
                Ronald Melton, Sr. and Linon Sesecees
 17‐30846‐KLP   Gassaway-Melton                                    13      2/22/2017

 17‐31036‐KLP   Timothy T. Hardin and Malikah R. Hardin            13       3/2/2017
 17‐31080‐KLP   Robert Alexander Hubbard                           13       3/3/2017
 17‐31276‐KLP   Denise Michelle Vaughan                            13      3/13/2017
 17‐31396‐KLP   Roy Lee and Dianna Lee                             13      3/17/2017
 17‐31470‐KLP   Stan A. Harrison                                   13      3/22/2017
 17‐31628‐KLP   Renfred Leon Coles                                 13      3/29/2017
 17‐31740‐KLP   Laura Elaine Carter                                13      3/31/2017
 17‐31857‐KLP   Wallace B. Hayden                                  13       4/7/2017
 17‐32285‐KLP   Kishau N Rogers                                    13       5/2/2017
 17‐32372‐KLP   Kathy Lynn Farrar                                  13       5/8/2017
 17‐32437‐KLP   Steven C Brooks                                    13      5/11/2017
 17‐32519‐KLP   Mustafa Jones and Tiffany Jones                    13      5/16/2017
 17‐32635‐KLP   Lakeisha C Seaborne                                13      5/22/2017
 17‐32673‐KLP   Katherine Nicole Turgeon                           13      5/23/2017
 17‐32860‐KLP   Kimberly Ann Kirkpatrick                           13       6/2/2017
 17‐32890‐KLP   Michael Mitchell                                   13       6/5/2017
 17‐33181‐KLP   Sandra W Swan-Shearin                              13      6/21/2017
 17‐33230‐KLP   Heather Michele Tresco                             13      6/23/2017
 17‐33232‐KLP   Betty N. Okoye                                     13      6/23/2017
 17‐33246‐KLP   Carol Regina Stewart                               13      6/26/2017

 17‐33362‐KLP   Jeffrey Michael Kopf and Bridget Fairman Kopf      13      6/30/2017

 17‐33437‐KLP   Michael Anthony Barber and Vera James Barber       13       7/6/2017
Case 19-10763-KHK     Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                               Document     Page 11 of 38


 17‐33447‐KLP   Harvey Alfonso Glover, III                     13           7/7/2017
 17‐33645‐KLP   Gloria Geraldine Witcher                       13          7/19/2017
 17‐33694‐KLP   Latema Shante Tate                             13          7/21/2017

 17‐33726‐KLP   Richard Bennison Kirk and Kari Michelle Kirk   13          7/24/2017
 17‐33779‐KLP   James Franklin Lampkin, Jr.                    13          7/27/2017
 17‐33799‐KLP   Carolyn Kerr Wallace                           13          7/28/2017

 17‐33976‐KLP   Anthony C Guignard and Tahicha L Guignard      13           8/8/2017

 17‐34053‐KLP   Tammy M Williams and Douglas R Williams        13          8/11/2017
 17‐34139‐KLP   Patsy Sturgill Reed                            13          8/17/2017
 17‐34385‐KLP   David Anthony Derby                            13          8/31/2017
 17‐34915‐KLP   Randy Allen Wyatt, Jr.                         13          9/29/2017

 17‐34918‐KLP   Kevin Green and Chantelle Katrice Green        13          9/29/2017

 17‐34940‐KLP   Ricky D. Martin and Debra K. Martin            13          10/2/2017

 17‐34976‐KLP   Joseph Patrick Mann and Sarah Louise Mann      13          10/4/2017

 17‐35199‐KLP   Don R. Griffith and Barbara A. Griffith        13      10/17/2017
 17‐35418‐KLP   Johnnie Muse, Jr.                              13      10/30/2017
 17‐35430‐KLP   Terri Nicole Neville                           13      10/30/2017
 17‐35439‐KLP   Silvia Santoyo                                 13      10/31/2017
 17‐35482‐KLP   Cathy Lalush Ellrod                            13       11/2/2017

 17‐35512‐KLP   David Andrew Barratt and Holly Ann Barratt     13          11/3/2017

 17‐35558‐KLP   Alex Jeral Sublett and Gail Louise Sublett     13       11/7/2017
 17‐35665‐KLP   Douglas Eugene Sorrell                         13      11/14/2017

 17‐35672‐KLP   Robert Eugene Brown, III and Edie Anne Brown   13      11/14/2017
 17‐35688‐KLP   Deborah A. Fosse                               13      11/15/2017
 17‐35829‐KLP   Pamela Jane Tutt                               13      11/22/2017
 17‐35883‐KLP   Alfred Lee Spiers                              13      11/28/2017
 17‐35896‐KLP   Takisha Danielle Frye                          13      11/28/2017
 17‐35969‐KLP   Watkita Monique Fields                         13      11/30/2017
 17‐36012‐KLP   Cullen T Cassiday                              13       12/2/2017

 17‐36079‐KLP   John Ulysses Strother and Debra Ann Strother   13          12/6/2017
 17‐36080‐KLP   Arethea Carter Williams                        13          12/6/2017
 17‐36081‐KLP   Joseph Thomas Henderson                        13          12/6/2017
Case 19-10763-KHK     Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                               Document     Page 12 of 38


 17‐36222‐KLP   Cheryl Faye Haywood                        13          12/18/2017
 17‐36321‐KLP   Adam Daniel Moore                          13          12/22/2017
 17‐36323‐KLP   Gerald Nathan Winfield                     13          12/22/2017
 17‐36327‐KLP   Suzette Hatcher Davis                      13          12/22/2017
 17‐36403‐KLP   Christy Cottrill                           13          12/29/2017
 18‐30043‐KLP   Blanda Denise Casby                        13            1/4/2018
 18‐30075‐KLP   Troy V. Holland                            13            1/8/2018
 18‐30370‐KLP   Debra Gail Anders                          13           1/25/2018
 18‐30384‐KLP   Hosea Miguel Williams                      13           1/26/2018
 18‐30431‐KLP   Hazem H. Abdelgelil                        13           1/29/2018
 18‐30455‐KLP   John H. Greene, Jr.                        13           1/31/2018
 18‐30598‐KLP   Willie Clanton                             13            2/8/2018

 18‐30710‐KLP   Joshua S Porter and Jenelle R Porter       13              2/14/2018
 18‐30776‐KLP   Ana Cecilia Arroyo                         13              2/19/2018
 18‐30891‐KLP   Kelli Morgan Parker                        13              2/23/2018
 18‐31151‐KLP   Luther Leon Fife, Jr.                      13               3/8/2018
 18‐31382‐KLP   Richae' Tiara Branch                       13              3/16/2018
 18‐31548‐KLP   Tiffany Alexis Norwood                     13              3/23/2018
 18‐31561‐KLP   Tonya Laneka Pulliam                       13              3/26/2018
 18‐31600‐KLP   Wanda Evonne Gadsden                       13              3/27/2018
 18‐31689‐KLP   Garrick Antoine Towles                     13              3/30/2018
 18‐31741‐KLP   Howard Eugene Jordan                       13               4/3/2018
 18‐31781‐KLP   Maria I. Herrera                           13               4/4/2018
 18‐31827‐KLP   Michael Douglas Mills                      13               4/6/2018
 18‐31841‐KLP   Donna Louise Fitzgerald                    13               4/6/2018
 18‐32038‐KLP   Latney M. Smith                            13              4/17/2018
 18‐32045‐KLP   Leroy James Schwalm, Jr.                   13              4/18/2018
 18‐32067‐KLP   Wayne E. Dotson, Jr.                       13              4/18/2018
 18‐32078‐KLP   Nina Baskerville Bridgeforth               13              4/19/2018
 18‐32097‐KLP   Donell Green, Sr.                          13              4/20/2018

 18‐32107‐KLP   Richard B. Cox and Sharon M. Cox           13              4/20/2018
 18‐32243‐KLP   Brian P Farquhar                           13              4/27/2018
 18‐32329‐KLP   Reina Marina Serrano                       13               5/2/2018
 18‐32413‐KLP   Tiphenie Ann Daughtry                      13               5/7/2018
 18‐32642‐KLP   Peter S. Nugent                            13              5/18/2018

 18‐32656‐KLP   Chul Who Han and Young Sook Han            13              5/21/2018
 18‐32870‐KLP   Amy Yvonne Burrell                         13               6/1/2018
 18‐32882‐KLP   Constance Michelle Felton                  13               6/1/2018
 18‐33215‐KLP   Eugeenie Lee Yancey                        13              6/22/2018
 18‐33298‐KLP   Michael Leak                               13              6/27/2018
Case 19-10763-KHK     Doc 69     Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                                Document     Page 13 of 38



                Thomas Edmund Atkinson, III and Kimberly
 18‐33746‐KLP   Rebecca Atkinson                                13          7/24/2018

 18‐33792‐KLP   Lakisha N. Brown and Michael D. Brown           13          7/25/2018
 18‐33813‐KLP   Susie Mae Cobb                                  13          7/27/2018
 18‐34075‐KLP   Cassenia Goodwyn-Bey                            13          8/10/2018
 18‐34277‐KLP   Timotheus Lee                                   13          8/21/2018
 18‐34289‐KLP   Sheree Renee Edwards                            13          8/22/2018

 18‐34421‐KLP   Shanticia Rachelle Brown-McFarland              13          8/29/2018
 18‐34545‐KLP   John Lee                                        13           9/6/2018

 18‐34564‐KLP   Kelly Jebriel Jones and Jill Bates Jones        13           9/7/2018
 18‐34678‐KLP   Olynka Lavora-Markee Marrimon                   13          9/14/2018
                William Motley, III and Zenaida Bernarte
 18‐34742‐KLP   Motley                                          13          9/19/2018

 18‐34794‐KLP   Darius Lamar Vickers and Ashley Marie Vickers   13       9/21/2018
 18‐34885‐KLP   Ruth Pacini                                     13       9/28/2018
 18‐34900‐KLP   Richard Lee Young                               13       9/28/2018
 18‐34940‐KLP   Gary Otis Coles, Sr.                            13       10/1/2018
 18‐34942‐KLP   Gloria Jean Stith                               13       10/1/2018
 18‐35004‐KLP   Florine E. Brooks                               13       10/4/2018
 18‐35036‐KLP   Nickeia DeSantana Carter                        13       10/5/2018
 18‐35247‐KLP   Karen Jones Gilliam                             13      10/18/2018
 18‐35285‐KLP   Petrina A. Tyree                                13      10/22/2018
 18‐35323‐KLP   Wilbert M. Bland, Sr.                           13      10/23/2018
 18‐35440‐KLP   Norris Nathaniel Evans                          13      10/30/2018
 18‐35458‐KLP   Daniel Lewis Moore                              13      10/30/2018
                Aubrey Nathaniel Marshall, Jr. and Michele
 18‐35555‐KLP   Jennings Marshall                               13          11/2/2018

 18‐35651‐KLP   Clark Andrew Luster and Cheri Inman Luster      13       11/9/2018
 18‐35749‐KLP   David Lee Butts                                 13      11/15/2018
 18‐35811‐KLP   Ira Pugh                                        13      11/19/2018
 18‐35812‐KLP   Elicia Rene Carey                               13      11/19/2018
                Jason Elwood Sookins and Tamiko Anchell
 18‐35879‐KLP   Walters                                         13      11/21/2018
 18‐35920‐KLP   Elba Iris Rivera-Serrano                         7      11/27/2018
                Benjamin Raphael Schneider and Janet Sheppard
 18‐35958‐KLP   Schneider                                       13      11/28/2018
                Andre RIcardo Singleton and Chantiss Aurielle
 18‐35965‐KLP   Singleton                                       13      11/28/2018
Case 19-10763-KHK     Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                               Document     Page 14 of 38


 18‐35979‐KLP   Christopher A. Bowman                           13     11/28/2018
 18‐36048‐KLP   Jason Dean Gordon                               13     11/30/2018
 18‐36072‐KLP   Kelly Green Berkley                             13      12/3/2018
                Curtis Cornelius Charity, Sr. and Viola
 18‐36198‐KLP   Robertnette Charity                             13         12/7/2018
                Eric D. Bazemore-Gardner and Erika P.
 18‐36257‐KLP   Bazemore-Gardner                                13     12/13/2018

 18‐36296‐KLP   Cynthia N Miller and Erik C Miller              13     12/14/2018
 18‐36444‐KLP   Angela K Pike                                   13     12/28/2018
 19‐30006‐KLP   Priscilla A. Brown                              13       1/2/2019
                Brian Keith Montgomery and Brook Elizabeth
 19‐30009‐KLP   Montgomery                                      13          1/2/2019
 19‐30039‐KLP   Melodie Matthews Bobko                          13          1/4/2019
 19‐30397‐KLP   Anthony Starling Pressley, IV                    7         1/25/2019
 19‐30414‐KLP   Tamica Shantae Epps                             13         1/25/2019

 19‐30504‐KLP   Bruce W. DeBos and Katherine A. DeBos           13         1/31/2019
 19‐30512‐KLP   Clementine H. Scott                             13         1/31/2019
 19‐30585‐KLP   David Albert Cardwell                           13          2/4/2019
 19‐30656‐KLP   Juanita G. Mason                                13          2/7/2019

 19‐30783‐KLP   Bobby Anthony Smith and Chrislyn Jewel Smith    13         2/15/2019

 19‐30857‐KLP   Ivan Bernard Morris and Tanya Michelle Morris   13         2/20/2019

 19‐30867‐KLP   Eric Smith, Jr. and Micah Danielle Smith        13         2/20/2019
 19‐30870‐KLP   Stephanie Denise Farrar                         13         2/21/2019
 19‐30888‐KLP   Christopher James Brown                         13         2/22/2019
 19‐30911‐KLP   Felicia Ramona Stone                            13         2/22/2019
 19‐31029‐KLP   Jeffrey Marvin Ray                              13         2/28/2019
 19‐31090‐KLP   Apryl Morton Ross                               13          3/4/2019
 19‐31124‐KLP   Carmen C. Campoverde                            13          3/5/2019
 19‐31135‐KLP   Russell F Pitts                                 13          3/5/2019
 19‐31294‐KLP   William Fadious Bell, Jr.                       13         3/12/2019
 19‐31314‐KLP   Edward Herman Roller, III                       13         3/13/2019
 19‐31332‐KLP   Katherine M. Truss                              13         3/13/2019
 19‐31577‐KLP   Reco Marcell Johns, Sr.                         13         3/26/2019
 19‐31590‐KLP   Crystal R Hawkins-Smith                         13         3/26/2019
                Michael Ryan Earl Johnson and Tonya Leigh
 19‐31700‐KLP   Steele Johnson                                  13         3/29/2019
 19‐31849‐KLP   Shawn C. Drudge                                 13          4/5/2019
 19‐31928‐KLP   James Craig Via                                 13         4/10/2019
Case 19-10763-KHK     Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                               Document     Page 15 of 38




 19‐31950‐KLP   Gregory D Pittman and Janet B Pittman             13       4/11/2019
                Timothy Robert Allen, Jr. and Kristine Danielle
 19‐32055‐KLP   Allen                                             13       4/17/2019

 19‐32062‐KLP   Clinton L. Brown and Lisa P. Johnson              13       4/17/2019
 19‐32144‐KLP   Orane Anthony Parkins                             13       4/22/2019

 19‐32178‐KLP   Dustin S. Bain and Samantha E. Bain               13       4/24/2019
                Michael Jorge Foreman and Michelle Brown
 19‐32224‐KLP   Foreman                                           13       4/26/2019
                David Elisha Anderson and Lourdes Hernandez
 19‐32335‐KLP   Anderson                                          13        5/1/2019
 19‐32397‐KLP   Isabel B. Snead                                   13        5/3/2019
 19‐32584‐KLP   Stephanie L. Galindo                               7       5/14/2019

 19‐32591‐KLP   Aaron S. Anderson and Shaunta S. Anderson         13       5/15/2019
 19‐32705‐KLP   Joseph Ray Pope                                   13       5/21/2019
 19‐32738‐KLP   Lloyd Patrick Harvey                              13       5/22/2019
 19‐32739‐KLP   Arthur Fountain Walker                            13       5/22/2019
                Scott Michael McCallum and Sherry Lynn
 19‐32762‐KLP   McCallum                                           7       5/23/2019
 19‐32885‐KLP   Brandon Laquint Jones                             13       5/31/2019

 19‐32896‐KLP   Katyca Zyneta Cathright-Chapman                   13       5/31/2019
                Jeremy Graham Calhoun and Ashley Nicole
 19‐33059‐KLP   Calhoun                                           13        6/7/2019

 19‐33083‐KLP   Jason Orlando White and Letetia Janay White       13       6/10/2019
                Algenor Jermaine Johnson and Yavonda
 19‐33177‐KLP   Patterson Johnson                                 13       6/14/2019
 19‐33280‐KLP   Randy L. Watkins                                  13       6/20/2019



                       Richard Tyree, Sr. and Anna
 14‐31035‐KRH          Tyree                                      13       2/28/2014
                       Michael Anthony Hawkins and
 14‐31328‐KRH          Maleisia Monique Hawkins                   13       3/13/2014
 14‐31519‐KRH          Michelle M Artis                           13       3/24/2014
                       William Edmund Hayhurst and
 14‐32006‐KRH          Cindy Lou Hayhurst                         13       4/14/2014
Case 19-10763-KHK   Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                             Document     Page 16 of 38



                    Derrick L. Jones and Sherika A.
 14‐32043‐KRH       Jones                                13              4/15/2014
 14‐32378‐KRH       Althea S. Jones                      13              4/30/2014
                    Kevin Alan Gibson, Sr. and Amy
 14‐33055‐KRH       Denise Gibson                        13               6/4/2014
                    Dennis Campbell Harden and
 14‐33161‐KRH       Cindy Crittenden Harden              13              6/10/2014
                    Justin Joseph Myers and Crystal
 14‐33881‐KRH       Robbins Myers                        13              7/18/2014
 14‐34570‐KRH       Ronnie Anthony Whitehead, Sr         13              8/25/2014
                    Beverly L Wood and Carlton G
 14‐34724‐KRH       Wood                                 13               9/2/2014
                    Harvey Garfield Williams and
 14‐34986‐KRH       Arlene King Williams                 13              9/15/2014
 14‐35158‐KRH       Crystal Woodford Whalen              13              9/25/2014
                    James Raymond Eggeman and
                    Suzanne Michelle Webb-
 14‐35516‐KRH       Eggeman                              13          10/13/2014
 14‐35711‐KRH       Raquel Sibyl Goodson                 13          10/24/2014
 14‐35932‐KRH       Valarie Arnita Jones                 13           11/4/2014
 14‐36062‐KRH       Zolandria S. Vega                    13          11/11/2014
                    Freddie Lee Jones and Henrietta
 14‐36655‐KRH       Deloise Jones                        13          12/15/2014
 14‐36686‐KRH       LaTonya Trenise Harris               13          12/16/2014
 15‐30131‐KRH       Parthenia D. West                    13           1/10/2015
 15‐30543‐KRH       Janis R. Wynn                        13            2/4/2015
 15‐30986‐KRH       Linda A. Jones                       13           2/27/2015
                    Joseph A. Polo and Michelle A.
 15‐31041‐KRH       Polo                                 13              2/27/2015
                    Tory Jevon Jefferson and Celeena
 15‐31329‐KRH       Rashaun Jefferson                    13              3/14/2015
 15‐31571‐KRH       Juanita Marie Washington             13              3/25/2015
 15‐31643‐KRH       Waverly A. Davis                     13              3/28/2015
                    David Curtis Johnson, Sr. and
 15‐32023‐KRH       Amanda Thompson Johnson              13              4/17/2015
 15‐32178‐KRH       Theodore Stacey Pleasant             13              4/24/2015
 15‐32691‐KRH       Donica Manuel                        13              5/22/2015
                    Wayne Edward Atkinson and
 15‐32865‐KRH       Lisa Carter Atkinson                 13               6/3/2015
 15‐32901‐KRH       Nikolette Marie Rivers               13               6/4/2015
 15‐33198‐KRH       Phyllis Donnetta Jones               13              6/25/2015
 15‐33871‐KRH       Charles Jones                        13              7/31/2015
Case 19-10763-KHK   Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                             Document     Page 17 of 38



                    John Wilson Hall and Betty Lou
 15‐34155‐KRH       Hall                                 13               8/7/2015
 15‐34463‐KRH       Angie Marie Branch                   13              8/27/2015
 15‐34791‐KRH       Daisy Cooper Kirven                  13              9/16/2015
 15‐35675‐KRH       Dorothy Jeane Belfield               13              11/3/2015
                    Jeffrey S. Miller and Rebecca L.
 15‐36121‐KRH       Miller                               13          11/30/2015
                    Larry L. Goodwyn, Sr. and
 15‐36275‐KRH       Frances C. Goodwyn                   13              12/8/2015
                    Robert Archer Lee, Jr. and
 15‐36294‐KRH       Kimberley Jackson Lee                13              12/9/2015
                    Jerome B Carey and Latoria C
 15‐36596‐KRH       Carey                                13          12/31/2015
                    Micheal Antrone Trueheart and
 16‐30012‐KRH       Toya Mines Trueheart                 13               1/4/2016
 16‐30016‐KRH       Shelly M. Johnson                    13               1/4/2016
                    Walter Henry Pickette Tuck, Jr.
 16‐30063‐KRH       and Karen Oakes Tuck                 13               1/6/2016
 16‐30096‐KRH       Robert Alonzo Brown                  13               1/8/2016
                    Elisha Darden and Valencia
 16‐30356‐KRH       Aaron Darden                         13              1/29/2016
                    Corey Davis and Tanya
 16‐30411‐KRH       Bloomfield-Davis                     13               2/2/2016
 16‐30471‐KRH       Catherine Brown Green                13               2/5/2016
 16‐30663‐KRH       Curtis Wade Kennedy, III             13              2/17/2016
 16‐31005‐KRH       Brian Nicholas Chilton               13               3/2/2016
 16‐31374‐KRH       Jodi K. Grout                        13              3/21/2016
                    Lorenzo William Morris, Jr. and
 16‐31479‐KRH       Christy Marie Morris                 13              3/25/2016
 16‐31652‐KRH       Rose E. Baker                        13               4/4/2016
                    Ben J. Melton and Wendy M.
 16‐31912‐KRH       Melton                               13              4/16/2016
 16‐31982‐KRH       Raybon Steven Reed                   13              4/20/2016
                    Keith Monte Hayes and Shannon
 16‐32209‐KRH       Teasley Hayes                        13               5/1/2016
                    Tommy Lee Lacks and Loretta
 16‐32363‐KRH       Elizabeth Lacks                      13              5/10/2016
 16‐32381‐KRH       Dennis James Robinson                13              5/11/2016
                    Edward Randall Harrelson and
 16‐32491‐KRH       Leah Jean Harrelson                  13              5/17/2016
 16‐32504‐KRH       Brenda H. Garnett                    13              5/18/2016
 16‐32514‐KRH       Laura B. Johnson                     13              5/18/2016
Case 19-10763-KHK   Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                             Document     Page 18 of 38



                    Vincent Raymond Harris and
 16‐32547‐KRH       Sharron Denise Harris                13              5/19/2016
                    Thomas Terry, Jr. and Janell
 16‐32622‐KRH       Holmes Terry                         13              5/25/2016
                    Marvin Zell Morris, Sr. and
 16‐32793‐KRH       Sharon Annette Morris                13               6/3/2016
                    Dwayne Edward Justice and
 16‐32991‐KRH       Linda Lou Justice                    13              6/15/2016
                    Tyler Cooke Whitmore and Terri
 16‐33037‐KRH       Denise Whitmore                      13              6/17/2016
                    Linwood Garnell Tucker and
 16‐33225‐KRH       Karin Coleman Tucker                 13              6/29/2016
 16‐33282‐KRH       Vonda Kaye Nichols                   13               7/1/2016
 16‐33495‐KRH       Araminta R Oliver                    13              7/15/2016
 16‐33606‐KRH       Milton M. Glass                      13              7/21/2016
 16‐33645‐KRH       Marcia K Collier                     13              7/22/2016
 16‐33719‐KRH       Joyce M. Hall                        13              7/27/2016
 16‐33833‐KRH       Shawn Sherrelle Owens-Carter         13               8/2/2016
                    Benjamin Shawn Gwaltney and
 16‐34197‐KRH       Stephanie Lynn Gwaltney              13              8/24/2016
 16‐34326‐KRH       Susanne R. Brown                     13              8/31/2016
                    Chad Louis Lawrence and
 16‐34384‐KRH       Kassandra Anaya Lawrence             13               9/2/2016
 16‐34412‐KRH       Valerie Geneva West                  13               9/6/2016
 16‐34570‐KRH       Alonzo Lee Brooks                    13              9/16/2016
                    Jacoby TyJuan Freeman, Sr. and
 16‐34673‐KRH       Joyce Ann White Freeman              13              9/23/2016
 16‐34776‐KRH       Leticia L. Nataren                   13              9/28/2016
 16‐34777‐KRH       Lisa Bryant Thornton                 13              9/28/2016
                    Randy Gregg Orange and Sandra
 16‐35156‐KRH       Lynn Orange                          13          10/20/2016
 16‐35328‐KRH       Donald Earl McDaniel                 13          10/31/2016
 16‐35384‐KRH       Jonathan O. Newby                    13           11/2/2016
 16‐35409‐KRH       Alonzo Randall                       13           11/3/2016
 16‐35439‐KRH       Angela Johnson Tate                  13           11/4/2016
 16‐35826‐KRH       Jerry L Francis                      13          11/29/2016
 16‐35863‐KRH       Ethel H Easter                       13          11/30/2016
 16‐36060‐KRH       Janice Dianne Thorpe                 13          12/12/2016
 16‐36151‐KRH       Willie Edward Baker                  13          12/17/2016
 16‐36198‐KRH       Jajuana Tracell Glenn-Berry          13          12/21/2016
 16‐36237‐KRH       Paul S Cohen                         13          12/27/2016
                    William Randolph Gilliam, Jr.
 17‐30071‐KRH       and Dana Louise Gilliam              13               1/5/2017
Case 19-10763-KHK   Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                             Document     Page 19 of 38


 17‐30220‐KRH       Theresa Michele Ellis                13              1/16/2017
                    Henry McNeil Lewis and Jamie
 17‐30394‐KRH       Marie Lewis                          13              1/26/2017
 17‐30395‐KRH       Sammie Louis Walker, Jr.             13              1/26/2017
                    Robert Gerard Younglove and
 17‐30565‐KRH       Elizabeth Ann Younglove              13               2/3/2017
                    William Kenneth Lee, Jr. and
 17‐30604‐KRH       Stevie Harlow Lee                    13               2/7/2017
                    Nouya Sao Small and Lee Samuel
 17‐30619‐KRH       Small                                13               2/7/2017
 17‐30671‐KRH       Palmira Alicia Fowlkes               13              2/10/2017
 17‐30703‐KRH       Felicia Renee Wyatt                  13              2/14/2017
 17‐30704‐KRH       Carmella Johnson Morris              13              2/14/2017
 17‐30753‐KRH       Melissa Levida Lewis                 13              2/17/2017
 17‐30764‐KRH       Alice M. Mayfield                    13              2/17/2017
 17‐30838‐KRH       Robert Hoy Pearsall, Jr.             13              2/22/2017
                    Deborah M Baldwin and James
 17‐30844‐KRH       Brent Baldwin                        13              2/22/2017
 17‐30897‐KRH       Debbie Vanessa Worrell               13              2/24/2017
                    Shawn Steven DeCourcy and
 17‐30998‐KRH       Penny Seely DeCourcy                 13              2/28/2017
 17‐31006‐KRH       Akilah Greene Sami                   13              2/28/2017
 17‐31062‐KRH       Beverly Renee Morgan                 13               3/3/2017
 17‐31232‐KRH       Michael Grady Campbell               13              3/10/2017
 17‐31400‐KRH       Denise Ann Nurmi                     13              3/17/2017
                    Curtis Dale Livingston and Sarah
 17‐31450‐KRH       Chandler Livingston                   7              3/21/2017
 17‐31466‐KRH       Deborah Faye Mead                    13              3/22/2017
 17‐31524‐KRH       Doris A. Hawkins                     13              3/23/2017
                    Reginald A Napier and Rebecca
 17‐31558‐KRH       M Napier                             13              3/24/2017
                    Jabrel O'Del Samuel and Brittany
 17‐31631‐KRH       Miranda Samuel                       13              3/29/2017
 17‐32023‐KRH       Marlo R. Gibson                      13              4/18/2017
 17‐32037‐KRH       Amy Lynn Mawyer                      13              4/19/2017
 17‐32327‐KRH       Lisa Lashelle Loiseau                13               5/4/2017
 17‐32458‐KRH       Neisa Joshawn Jones                  13              5/12/2017
                    Charles Evans, Jr. and Anitra
 17‐32459‐KRH       Brown-Evans                          13              5/12/2017
                    Marvin Wesley Raiford, Jr. and
 17‐32487‐KRH       Melissa Shawver Raiford              13              5/15/2017
 17‐32507‐KRH       Dorothy R Charity                    13              5/16/2017
 17‐32657‐KRH       Denise R. Johnson                    13              5/23/2017
Case 19-10763-KHK   Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                             Document     Page 20 of 38



                    Edwin Upeano Collazo and
 17‐32854‐KRH       Reneelynn Flora Collazo              13               6/2/2017
 17‐32878‐KRH       Beverlum Marie Lucas                 13               6/5/2017
 17‐32927‐KRH       Mounir Richcha                       13               6/7/2017
 17‐33116‐KRH       Deborah A Gwynn                      13              6/19/2017
 17‐33325‐KRH       Gary Kent and Faith Kent             13              6/30/2017
                    Louis Littleton Carter, III and
 17‐33338‐KRH       Talonia Chanel Carter                13              6/30/2017
 17‐33520‐KRH       Betty Louise Arthur                  13              7/12/2017
 17‐33585‐KRH       Quinton Conrad Mason                 13              7/14/2017
 17‐33640‐KRH       Adam Frederick Simpson               13              7/19/2017
 17‐33661‐KRH       Tracy Anne Jones                     13              7/20/2017
 17‐33929‐KRH       Kim Tirrell Gilliam                  13               8/4/2017
                    Brian Lee Stephens and Barbara
 17‐34130‐KRH       G. Stephens                          13              8/17/2017
 17‐34207‐KRH       Eric B. Olsen and Rubi B Olsen       13              8/23/2017
                    Welton Thomas Needam, Jr. and
 17‐34282‐KRH       Tricia Paula Michelle St. Helen      13              8/25/2017
 17‐34294‐KRH       Cynthia A. Baker                     13              8/28/2017
 17‐34460‐KRH       Terry Levonne Winstead               13               9/6/2017
 17‐34546‐KRH       Bryce Gene Anderson                  13              9/12/2017
                    Alvin D. Kelley and Lisa M.
 17‐34738‐KRH       Kelley                               13              9/21/2017
                    Christopher Lee Anderson and
 17‐34846‐KRH       Kathy Lea Anderson                   13              9/27/2017
                    Victor DeWayne Wheeler and
 17‐34882‐KRH       Sandra Montgomery Wheeler            13           9/28/2017
 17‐34894‐KRH       Adam John Schumm                     13           9/29/2017
 17‐34926‐KRH       Johnny Brent                         13           10/1/2017
 17‐34945‐KRH       Floyd A. Robinson                    13           10/3/2017
 17‐35079‐KRH       Darryel Lynn Matthews                13          10/10/2017
 17‐35141‐KRH       Darryl Wayne Lewis, Sr.              13          10/13/2017
 17‐35374‐KRH       Yasmin Tamara Rodgers                13          10/27/2017
                    Cornelius William Ross and
 17‐35478‐KRH       Stephanie LaChelle Braxton           13           11/1/2017
 17‐35489‐KRH       Carol Ann MacGinnis                  13           11/2/2017
 17‐35542‐KRH       Kenneth James Cook                   13           11/6/2017
 17‐35908‐KRH       Leasha Monzell Taylor                13          11/28/2017
 17‐35952‐KRH       Sandra Harvey Alexander              13          11/30/2017
 17‐35956‐KRH       Monte Alexander Baker                13          11/30/2017
 17‐36332‐KRH       Jacqueline R. Powell-Hamlett         13          12/22/2017
 17‐36396‐KRH       Michael Aaron Miles                  13          12/29/2017
 18‐30007‐KRH       Lesley Christine Holland             13            1/2/2018
Case 19-10763-KHK   Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                             Document     Page 21 of 38


 18‐30206‐KRH       Camille Leslie Samuels               13              1/15/2018
 18‐30219‐KRH       Marcie Nicole Williams               13              1/16/2018
                    Perry Nicholas Tobias and
 18‐30248‐KRH       Christy Marie Tobias                 13              1/18/2018
                    Charles Wade Fox and Margaret
 18‐30294‐KRH       Ann Fox                              13              1/20/2018
                    Byron Douglas Copeland and
 18‐30303‐KRH       Laquia Monique Copeland              13              1/22/2018
 18‐30319‐KRH       Evette Upshaw Cartwright             13              1/22/2018
 18‐30408‐KRH       Lanice Porter                        13              1/26/2018
                    Andrew John Griffith and Julia
 18‐30453‐KRH       Lynn Griffith                        13              1/31/2018
 18‐30461‐KRH       Amy S. Babb                          13              1/31/2018
 18‐30497‐KRH       Charlie Andre' Cummings, Sr.         13               2/2/2018
 18‐30506‐KRH       Janece I. Harper                     13               2/2/2018
 18‐30663‐KRH       Keith Bland Coffin                   13              2/12/2018
 18‐30700‐KRH       Malcolm R. Jeter                     13              2/14/2018
 18‐30867‐KRH       Jody William Poore                   13              2/23/2018
 18‐30917‐KRH       Thomas W Riley, Sr                   13              2/26/2018
 18‐30926‐KRH       Roscoe Smith, Jr.                    13              2/27/2018
 18‐31015‐KRH       Lauren Marie Gareau                  13               3/1/2018
 18‐31055‐KRH       Matthew E Rudd                       13               3/2/2018
 18‐31199‐KRH       Dennis R. Luck, Jr.                  13               3/9/2018
 18‐31328‐KRH       Veronica H. Alford                   13              3/15/2018
                    Jeremy A Roland and Lisa M
 18‐31416‐KRH       Roland                               13              3/19/2018
 18‐31499‐KRH       Nathaniel Chase Taylor               13              3/22/2018
 18‐31569‐KRH       Eryn Mechelle Graves                 13              3/26/2018
 18‐31682‐KRH       Anthony Stephen Fructuoso            13              3/30/2018
 18‐31714‐KRH       Mignon Faye Parker                   13               4/1/2018
 18‐31931‐KRH       Woodrow W Clark                      13              4/12/2018
 18‐31953‐KRH       Michael S. Sparrow                   13              4/13/2018
                    Kenneth Moore and Barbara Jean
 18‐31994‐KRH       Moore                                13              4/15/2018
                    John William Nelson and Malaina
 18‐32058‐KRH       Edler-Nelson                         13              4/18/2018
 18‐32105‐KRH       Jacob Dealfred McDuffie, IV          13              4/20/2018
                    David Alan Morris and Dellar
 18‐32569‐KRH       Justine Morris                       13              5/15/2018
 18‐32592‐KRH       Jessica Marie French                 13              5/16/2018
 18‐32717‐KRH       Dale Richard Watson                  13              5/23/2018
                    David Richard Simmons and
 18‐32808‐KRH       Brenda Sue Simmons                   13              5/30/2018
Case 19-10763-KHK   Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                             Document     Page 22 of 38


 18‐32823‐KRH       LaRonda Shanik Toler                 13              5/30/2018
 18‐32856‐KRH       Stephanie F. Harris                  13              5/31/2018
 18‐32895‐KRH       Gayle M. Graves                      13               6/2/2018
 18‐32908‐KRH       Sylvester Miller, Jr.                13               6/4/2018
 18‐32948‐KRH       Jessica Holly Dawson                 13               6/6/2018
 18‐32952‐KRH       Qiandra Monae Gunn                   13               6/6/2018
                    Robert Arthur Meredith, Sr. and
 18‐33058‐KRH       Lorraina Kay Meredith                13              6/13/2018
 18‐33083‐KRH       Kimberley Kaye Royal                 13              6/14/2018
 18‐33090‐KRH       Jeffrey J. Czyzewski                 13              6/14/2018
 18‐33107‐KRH       Benjamin Earl Goodlett               13              6/15/2018
 18‐33121‐KRH       Anna Mayfield Yates                  13              6/15/2018
 18‐33273‐KRH       Alec Gregory Granado                 13              6/26/2018
 18‐33300‐KRH       Roy Otis Brown, III                  13              6/27/2018
 18‐33379‐KRH       Harry N. Wallace                     13              6/29/2018
 18‐33396‐KRH       Christopher McCrae                   13              6/30/2018
                    Richard M McCutchen and
 18‐33476‐KRH       La'Trina D McCutchen                 13               7/6/2018
 18‐33534‐KRH       Ollie Ruth Sharper                   13              7/10/2018
 18‐33725‐KRH       Rokenya Johnson Jefferson            13              7/20/2018
 18‐34118‐KRH       Henry Alfonso Gonzalez               13              8/13/2018
                    Ivan Bernard Morris and Tanya
 18‐34234‐KRH       Michelle Morris                      13              8/17/2018
                    John M. Cascanette and Maryetta
 18‐34266‐KRH       L. Cascanette                        13              8/20/2018
 18‐34278‐KRH       Janice E. Ferguson-Sylvester         13              8/21/2018
 18‐34291‐KRH       Earl Dennis Bushrod                  13              8/22/2018
 18‐34371‐KRH       David W. Weatherly                   13              8/27/2018
                    Albert Lee Jones and Gladys
 18‐34717‐KRH       Jones                                13              9/18/2018
                    Glenn Russell Schott, Jr. and
 18‐34838‐KRH       Katherine Suzanne Schott             13              9/25/2018
 18‐34929‐KRH       Richard C Leitz, Jr                  13              10/1/2018
                    CLINTON JAMES HONDRICK
 18‐34985‐KRH       and MARJORIE A HONDRICK               7              10/3/2018
 18‐34998‐KRH       Joseph G. Hall                       13              10/4/2018
                    Cecil Randolph Cross, Jr. and
 18‐35080‐KRH       Martha Jean Cross                    13          10/10/2018
 18‐35109‐KRH       Alicia Louise Jones                  13          10/11/2018
 18‐35201‐KRH       John Patrick Colling                 13          10/17/2018
 18‐35308‐KRH       Patricia Carter Woolridge            13          10/23/2018
 18‐35322‐KRH       Marian Selena Murray                 13          10/23/2018
 18‐35331‐KRH       Stephenie Denise Horton              13          10/24/2018
Case 19-10763-KHK   Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                             Document     Page 23 of 38


 18‐35372‐KRH       Adnan Youssef Aboulhosn               13         10/26/2018
 18‐35403‐KRH       Velma Mae Seward-Burton               13         10/26/2018
                    Sandy J. Smith and Eva Kain
 18‐35427‐KRH       Smith                                 13         10/29/2018
 18‐35516‐KRH       Reginald Winthrop Ashford, Jr.        13          11/1/2018
 18‐35531‐KRH       Mark A. Lee                           13          11/2/2018
 18‐35554‐KRH       Melissa Ann Harris                    13          11/2/2018
 18‐35567‐KRH       Deborah Brinsen Taylor                13          11/5/2018
                    Christopher Edward Tate, Sr. and
 18‐35632‐KRH       Amanda Renee Tate                     13          11/8/2018
 18‐35744‐KRH       Marsha Ellis Williford                13         11/15/2018
                    William J. Solt and Darlene F.
 18‐35804‐KRH       Kukrak                                13         11/17/2018
                    Nicholas Alexander Kirksey and
 18‐35833‐KRH       Raven Marshall Johnson                13         11/20/2018
 18‐35923‐KRH       Shamika Nicole Barfield               13         11/27/2018
                    Garnett E. Blair, Jr. and Elaine C.
 18‐36009‐KRH       Blair                                 13         11/29/2018
 18‐36207‐KRH       Jessie L Jones                        13          12/9/2018
                    Annette Virginia Newsome-
 18‐36284‐KRH       Ampy                                  13         12/14/2018
 18‐36441‐KRH       Kelly Lynn Deckert                    13         12/27/2018
 18‐36474‐KRH       Davida La'Sheena Wyatt                13         12/28/2018
 19‐30040‐KRH       Charles Ray West, Jr.                 13           1/4/2019
 19‐30078‐KRH       Sergey L. Fayvusovich                 13           1/7/2019
 19‐30113‐KRH       Andrew Ronald Bernstein               13           1/9/2019
 19‐30169‐KRH       Michael Carl Hurtt                    13          1/11/2019
 19‐30220‐KRH       Patrice J Whitfield                   13          1/15/2019
                    Reginald Brian Sutton and
 19‐30370‐KRH       Latesha Michele Sutton                13             1/24/2019
 19‐30440‐KRH       John Lawton and Carmen Lawton         13             1/28/2019
 19‐30543‐KRH       Priscilla Denise Briggs               13              2/1/2019
                    Gerard M. Brooks, Sr. and
 19‐31041‐KRH       Tammy T. Brooks                       13             2/28/2019
 19‐31136‐KRH       Thom J. Woodward                      13              3/5/2019
                    Michael Roy Davis and Teresa
 19‐31207‐KRH       LaCour Davis                          13              3/8/2019
 19‐31300‐KRH       Jacqueline C Cooksey                  13             3/12/2019
 19‐31360‐KRH       Deborah Jackson Truscott              13             3/14/2019
 19‐31387‐KRH       Melissa T Winkler                     13             3/15/2019
 19‐31445‐KRH       Samuel Morey Crockett                 13             3/19/2019
 19‐31489‐KRH       Heather Ann Muse                       7             3/20/2019
 19‐31502‐KRH       Brian Lamont Johnson                  13             3/21/2019
Case 19-10763-KHK   Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                             Document     Page 24 of 38



                    Benjamin Rosado, Jr. and
 19‐31535‐KRH       Jennifer Marie Cronch                13              3/22/2019
                    Randall S Parrish and Jay M
 19‐31632‐KRH       Parrish                              13              3/27/2019
                    Gregory Craig Brown, Jr. and
 19‐31696‐KRH       Linda Doles Brown                    13              3/29/2019
                    Charles Edward Seay, Jr. and
 19‐31717‐KRH       Megan Pruett Seay                    13              3/29/2019
                    Michael Joseph McFadden and
 19‐31923‐KRH       Jayme Lynn McFadden                  13              4/10/2019
                    Matthew T Roberts, Jr and Jennie
 19‐32003‐KRH       Mae Roberts                          13              4/15/2019
 19‐32054‐KRH       Johnny Brent                         13              4/17/2019
                    Terry A. Blankenship and Brenda
 19‐32114‐KRH       C. Blankenship                       13              4/19/2019
                    Charles Franklin Dinger and Ruth
 19‐32191‐KRH       Anna Collins-Dinger                   7              4/24/2019
 19‐32323‐KRH       Jennifer Marie Watson                13              4/30/2019
                    James Alvin Jones, Jr. and
 19‐32349‐KRH       Beverly Mitterer Jones               13               5/2/2019
                    Roslyn M. Jackson and Cindy L.
 19‐32353‐KRH       Jackson                              13               5/2/2019
 19‐32387‐KRH       Teshia Machell Keene                 13               5/3/2019
                    Edward Lynn Garmon, Jr. and
 19‐32757‐KRH       Sharon Faith Garmon                  13              5/23/2019
                    Adam Joseph Biggs and Vicky
 19‐32926‐KRH       Leah Biggs                           13              5/31/2019
 19‐32941‐KRH       Kasey Rayne Herrera                  13               6/3/2019
 19‐32975‐KRH       Verna Ndiaye                         13               6/4/2019
 19‐33023‐KRH       Craig Leon Christian                 13               6/6/2019
 19‐33032‐KRH       Debbi J Risch                        13               6/6/2019
 19‐33056‐KRH       Teresa Gail Joyce                    13               6/7/2019
 19‐33070‐KRH       Jacqueline D Langhorne                7               6/8/2019
                    Thomas James Parker and Vickie
 19‐33287‐KRH       Marie Parker                         13              6/20/2019
 19‐33374‐KRH       Brenda Kelly Knight                  13              6/26/2019




                Norfolk/Newport News Division

 13‐51987‐SCS           Henry Mack Ellis, III            13          12/16/2013
Case 19-10763-KHK   Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                             Document     Page 25 of 38



                       Richard L Price and Jewel
 14‐50347‐SCS          Rena Price                        13              3/12/2014
                       Ronald M. Melton, II and
 14‐50576‐SCS          Susan L. Melton                   13              4/18/2014
 14‐50631‐SCS          Craig Anthony Daniels             13              4/28/2014
                       Edward Lamar Hamiel and
 14‐51015‐SCS          Seletia Pickett Hamiel            13           7/16/2014
 14‐51459‐SCS          Cathy Victoria Alston             13          10/23/2014
 14‐51699‐SCS          Gloria Bowen                      13          12/12/2014
                       Frank Albert Walder and
 14‐71077‐SCS          Lori Linn Walder                  13              3/25/2014
                       Robert Christopher Henry
 14‐71196‐SCS          and Shannon Kendra Henry          13               4/2/2014
                       Paul Steven Hanrahan and
 14‐71373‐SCS          Bonnie Sue Hanrahan               13              4/16/2014
 14‐71741‐SCS          William Henry Earl, III           13               5/9/2014
                       Paul Nicholas Shakallis and
 14‐71789‐SCS          Alma Joanne Shakallis             13              5/14/2014
                       Marwin A. Satchell and
 14‐72382‐SCS          Crystal B. Satchell               13              6/28/2014
                       Jeremiah Wayne Lawrence
                       and Kelly Frawley
 14‐72794‐SCS          Lawrence                          13               8/1/2014
                       Terry Lee Brown and
 14‐73057‐SCS          Pearlie Lee Brown                 13              8/20/2014
                       Gregory Michael Ragan
 14‐73254‐SCS          and Jayenne Lombos Ragan          13            9/8/2014
 14‐73642‐SCS          Brenda James Frederick            13           10/7/2014
 14‐73912‐SCS          Justina G. Burgess                13          10/27/2014
 14‐74057‐SCS          Wanda F. Baker                    13           11/6/2014
                       Vincent Anthony Federico
 14‐74107‐SCS          and Stephanie Federico            13          11/11/2014
 14‐74347‐SCS          Rodney Allan Ward                 13           12/1/2014
 15‐50273‐SCS          Gulsanga Safi                     13            3/6/2015
 15‐50591‐SCS          Denise Renee Jenkins              13            5/4/2015
                       Hayden Jerome Tucker and
 15‐50847‐SCS          Mary Lee Peters-Tucker            13               7/2/2015
                       Michael Lateed Corbin and
 15‐51021‐SCS          Andrea Shantae Riddick            13            8/5/2015
 15‐51209‐SCS          Regina Boykins Morris              7           9/14/2015
 15‐51422‐SCS          Edward Renaldo Hines              13          10/26/2015
 15‐51589‐SCS          Donna Y. Cooper                   13           12/1/2015
Case 19-10763-KHK   Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                             Document     Page 26 of 38



                       Vance Lamont Smith and
 15‐51677‐SCS          Inez Louise Smith                 13          12/21/2015
 15‐70102‐SCS          Mary Ward McLaughlin              13           1/13/2015
                       Richard Anthony Jackson,
                       Sr. and Sharease M.
 15‐70283‐SCS          Jackson                           13              1/30/2015
                       Thomas Lawrence Butler,
 15‐70313‐SCS          Jr. and Dawn Ilene Butler         13               2/3/2015
 15‐70686‐SCS          Howard Bruce Odom                 13               3/4/2015
                       Todd James Garcia and
 15‐70908‐SCS          Amy Atherton Garcia               13              3/18/2015
 15‐71497‐SCS          Carolyn Wyatt Thomas              13               5/1/2015
                       Peter O. Ozoh and Ngozi
 15‐72398‐SCS          Frances Ozoh                      11              7/14/2015
 15‐73129‐SCS          Yvette Suzanne McAbee             13              9/11/2015
 15‐73354‐SCS          Bridget Faye Edwards              13              9/30/2015
                       Daniel Scott Petretto and
 15‐73792‐SCS          Cecilia Swift Petretto            13              11/2/2015
                       John Arnold Anderson and
 15‐74138‐SCS          Beverly L. Anderson               13              12/1/2015
                       Darryl Donnell Fenner and
 15‐74372‐SCS          Reglin M. Fenner                  13          12/21/2015
 16‐50134‐SCS          Cheryl Ransome Moore              13            2/3/2016
                       Henry Grady Hancock, III
 16‐50384‐SCS          and Tobi Ann Hancock              13              3/23/2016
 16‐50603‐SCS          Kimberly Renee Grant              13               5/4/2016
 16‐50948‐SCS          Alicia Mia Dillingham             13              7/14/2016
                       Stuart Braxton Gordon and
 16‐51201‐SCS          Jennifer Shelton Gordon           13               9/6/2016
 16‐51228‐SCS          Joseph Raymond Wynn               13              9/13/2016
 16‐70708‐SCS          Paulette B. Dale                  13               3/2/2016
 16‐70967‐SCS          William Edward Brundidge          13              3/22/2016
                       Philip Edward Gardner and
 16‐71030‐SCS          Staci Lee Gardner                 13              3/27/2016
                       Marcus D. O'Neil and Janie
 16‐71420‐SCS          C. O'Neil                         13              4/21/2016
 16‐71527‐SCS          Kay Frances Spence                13              4/28/2016
                       David Jeffery Whitehead
 16‐71540‐SCS          and Sharon Kay Whitehead          13              4/29/2016
 16‐71626‐SCS          Michael T. Bremby, Jr.            13               5/5/2016
 16‐71660‐SCS          Gerry Leonard Travis              13               5/6/2016
                       John Paul Despiegelaere
                       and Crystal Dawn
 16‐72497‐SCS          Despiegelaere                     13              7/15/2016
Case 19-10763-KHK   Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                             Document     Page 27 of 38



                       Jason Michael Smith and
 16‐72509‐SCS          Doreen Marie Smith                13           7/18/2016
 16‐72766‐SCS          Terri Arnell Thornton             13            8/9/2016
 16‐73231‐SCS          Deborah Ronel Harrell             13           9/15/2016
 16‐73535‐SCS          Clarence Lee Wiggins, III         13          10/12/2016
 16‐73552‐SCS          Marvin Sylvester Daniels          13          10/13/2016
 16‐73686‐SCS          Mary Charlene Davis               13          10/24/2016
 16‐73834‐SCS          Samantha Rascoe                   13           11/4/2016
                       Robert Colla Pulley, Sr. and
 16‐73911‐SCS          Cynthia Diane Pulley              13          11/11/2016
 16‐74376‐SCS          Caroline Grayce Weaver            13          12/27/2016
 16‐74379‐SCS          Silvanis M. Jones, Sr.            13          12/27/2016
 17‐50130‐SCS          Wendie L. Mewszel                 13            2/2/2017
 17‐50321‐SCS          Laveta Mae Owens                  13            3/9/2017
                       Michael A. Hurst and
 17‐50327‐SCS          Stephanie M. Hurst                13              3/10/2017
 17‐50503‐SCS          Tracey Natalie Massey             13              4/10/2017
                       David Oren Bruckheimer,
                       III and Katelyn Sweeney
 17‐50978‐SCS          Bruckheimer                       13              7/11/2017
                       Johnnie Edward Pollard
 17‐51062‐SCS          and Janet Yvonne Pollard          13              7/24/2017
                       Robert B. Bannister and
 17‐51214‐SCS          Heather R. Bannister              13           8/24/2017
 17‐51332‐SCS          Douglas Ben Gilbert               13           9/20/2017
 17‐51764‐SCS          Randolph Drew Smith               13          12/21/2017
 17‐70117‐SCS          Harold William Johnston           13           1/12/2017
 17‐70181‐SCS          Robin P. MacPherson               13           1/19/2017
 17‐70356‐SCS          Daniel Kevin Wolski               13            2/3/2017
                       Gilbert Lee Walker and
                       Ramonia Lena Buskey
 17‐70426‐SCS          Walker                            13               2/9/2017
                       Joseph Bryan Lombardo
                       and Kristina Nichole
 17‐70449‐SCS          Lombardo                          13              2/10/2017
 17‐70641‐SCS          David Fleming                     13              2/28/2017
                       Tiffany Carleen Johnson
                       Jones-Morris and Stephen
 17‐71039‐SCS          Dewayne Morris                    13              3/24/2017
                       Thomas Ned Turner, Sr.
 17‐71346‐SCS          and Hattie LaRonda Turner         13              4/12/2017
                       Devin Patrick Thompson
 17‐71558‐SCS          and Tracy Lynn Thompson           13              4/26/2017
Case 19-10763-KHK   Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                             Document     Page 28 of 38



                       Steven Lee Sobel and Lisa
 17‐71566‐SCS          Renee Sobel                       13              4/27/2017
 17‐71978‐SCS          Vivian Ann Sydnor                 13              5/26/2017
                       Andre Jerrod Ricks and
 17‐71983‐SCS          Tanya Shantrisa Ricks             13              5/26/2017
 17‐72021‐SCS          Russell Hawkins Sunkins           13              5/31/2017
 17‐72188‐SCS          Courtney Leah George              13              6/15/2017
                       Matthew Philip Cave and
 17‐72788‐SCS          Danielle Nicole Cave              13            8/4/2017
 17‐72841‐SCS          Vernell Horton                    13            8/8/2017
 17‐73203‐SCS          Traci Andrea Berry                 7            9/1/2017
 17‐73392‐SCS          Enrique Tocentino Estariz         13           9/21/2017
 17‐73667‐SCS          Ina Raye Thomas                   13          10/13/2017
                       Carl Bernard Linneman and
 17‐73685‐SCS          Samantha Joye Linneman            13          10/16/2017
                       Donnie LaSalle Gregory
 17‐73795‐SCS          and Frazer Faye Gregory           13          10/24/2017
 17‐73875‐SCS          Prince Ace Wilson, Jr.            13          10/30/2017
 17‐74022‐SCS          Carolyn Simmons Tillett           13          11/10/2017
                       Jasmin Jerrod Copeland
                       and Cheryl Antoinette
 17‐74163‐SCS          Copeland                          13          11/21/2017
 17‐74261‐SCS          Elizabeth Old Seekely             13          11/30/2017
                       Christopher Raymond
                       Whittemore and Regina
 17‐74265‐SCS          Lynn Whittemore                   13          11/30/2017
                       Kevin Dion Harrell and
 17‐74311‐SCS          Alissa Starr Harrell              13              12/4/2017
                       David Eric McIlwee and
 17‐74430‐SCS          Danielle Elizabeth McIlwee        13          12/13/2017
 18‐50004‐SCS          Edgar G. Ellis, Sr.               13            1/2/2018
                       William Kenneth Matkins
                       and Christy Ann Fuller-
 18‐50047‐SCS          Matkins                            7              1/17/2018
 18‐50059‐SCS          Michelle Dunn Jenkins             13              1/19/2018
 18‐50438‐SCS          Barbara B. Adams                  13               4/5/2018
 18‐50622‐SCS          Sylvia Gray Frazier               13               5/7/2018
                       Kevin James Fischbach, Jr.
 18‐50926‐SCS          and Jessica Lynn Fischbach        13              6/28/2018
                       Neal Given Witherspoon
                       and Lena Naomi
 18‐50972‐SCS          Witherspoon                       13               7/9/2018
 18‐51071‐SCS          Cheryl Anne Thomas                13              7/31/2018
 18‐51507‐SCS          Frank Charles Rodriguez           13              11/8/2018
 18‐70115‐SCS          James Karasek, JR                 13              1/15/2018
Case 19-10763-KHK   Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                             Document     Page 29 of 38


                       Thomas Mays McCrory, Jr.
                       and Roberta Smith
 18‐70262‐SCS          McCrory                           13              1/29/2018
 18‐70425‐SCS          Leticia Garcia Toyco              13              2/12/2018
                       Charles Lorenzo Williams,
 18‐70458‐SCS          Jr.                               13              2/14/2018
                       Michael Irving Giles and
 18‐70571‐SCS          Mary Magaline Giles               13              2/23/2018
 18‐70632‐SCS          Shanessa Nicole Guidry            13              2/27/2018
 18‐70663‐SCS          Direnda M. Nolan                  13               3/1/2018
                       Jeffrey Wayne Helm and
 18‐70692‐SCS          Iris Hilda Helm                   13               3/2/2018
 18‐70905‐SCS          Dawn Marie Erdmann                13              3/19/2018
 18‐71026‐SCS          John Jackson Campbell, III        13              3/26/2018
 18‐71144‐SCS          Donna Henry Yatsko                13               4/4/2018
 18‐71190‐SCS          Annette Williams Kenion           13               4/6/2018
 18‐71207‐SCS          Bessie Lee Kelly                  13               4/9/2018
                       Kenneth Edward Bridges,
 18‐71302‐SCS          Jr.                               13              4/13/2018
                       Wayne Alfred Martin and
 18‐71516‐SCS          Mary Frances Martin               13              4/30/2018
                       Anthony Roy Slaughter, Jr.
                       and Adriene Lorraine Ford-
 18‐71677‐SCS          Slaughter                         13              5/11/2018
 18‐72001‐SCS          Dana Eileen Winkel                13               6/6/2018
 18‐72063‐SCS          Jeffrey Adam Dixon                13              6/12/2018
 18‐72093‐SCS          John J. Felber, Jr.               13              6/14/2018
                       Keith Richard Squires and
 18‐72136‐SCS          Anne Hamilton Squires             13              6/15/2018
 18‐72165‐SCS          Tressa Nyrel Hundley              13              6/18/2018
 18‐72176‐SCS          Nathan Alan Horsens               13              6/19/2018
 18‐72223‐SCS          Kevin Demetruis Dawson            13              6/22/2018
 18‐72304‐SCS          Woodrow Joseph Burtt, Jr.         13              6/29/2018
                       Michael David Wills and
 18‐72424‐SCS          Wendy Lynn Wills                   7              7/10/2018
 18‐72491‐SCS          Mark Elijah McCabe                13              7/13/2018
 18‐72728‐SCS          Josephine Carreon Beck            13               8/3/2018
 18‐72731‐SCS          Kristina Lynn Lynema              13               8/3/2018
                       Douglas Jerald Peyer and
 18‐72820‐SCS          Rebecca Rose Peyer                13              8/11/2018
                       George Gerald Nahrebecki,
                       Jr. and Deborah Ann
 18‐72886‐SCS          Nahrebecki                        13              8/16/2018
                       Shawn Howard Coleman
 18‐72909‐SCS          and April Lynn Coleman            13              8/17/2018
Case 19-10763-KHK   Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                             Document     Page 30 of 38


 18‐73074‐SCS          German Alvarez                    13              8/31/2018
 18‐73098‐SCS          Gregory Anthony Prayer            13               9/4/2018
 18‐73135‐SCS          Andrew Lee Campbell               13               9/5/2018
 18‐73173‐SCS          Roderick Drayton Kelly            13               9/9/2018
                       Tony Lemorris Lyles, Sr
 18‐73432‐SCS          and Iris Johanna Lyles            13           10/2/2018
 18‐73470‐SCS          Michelle Clayton                  13           10/4/2018
 18‐73666‐SCS          Earl Boney, III                   13          10/17/2018
 18‐73758‐SCS          Markus Leon Larson                13          10/24/2018
 18‐73774‐SCS          Donna Erone Phillips              13          10/25/2018
 18‐73844‐SCS          Carol Goddard-Hernandez           13          10/31/2018
 18‐73912‐SCS          Julie M. Megaro                   13           11/6/2018
                       Kenneth Ray Smith and
 18‐73930‐SCS          Rosa Rizo Smith                    7              11/6/2018
 18‐73949‐SCS          Willie Isaac Bond, Jr.            13              11/7/2018
                       Tommy Hancock, Jr. and
                       Gwendolyn Robinson
 18‐74265‐SCS          Hancock                           13           12/5/2018
 18‐74266‐SCS          Gladys Virginia McGuire           13           12/5/2018
 18‐74271‐SCS          Michael Benjamin Wachter          13           12/5/2018
 18‐74344‐SCS          Ramona Jeneice Bond               13          12/11/2018
 18‐74429‐SCS          Mitzi Jo Ilagan                   13          12/17/2018
                       Michael Filemon
                       Delacuesta and Beecher
 18‐74470‐SCS          Transfiguracion Delacuesta        13          12/20/2018
                       Andrew Dion Evans, Sr.
 19‐50115‐SCS          and Glenda Maria Evans            13              1/28/2019
 19‐50164‐SCS          Letitia Ann Santiful              13               2/8/2019
 19‐50200‐SCS          Melvin Todd Woods, Sr.            13              2/15/2019
 19‐50253‐SCS          James Walter Ballard              13              2/27/2019
 19‐50323‐SCS          Maribel Anne Loveland             13              3/11/2019
 19‐50350‐SCS          Forrest Davis                     13              3/15/2019
 19‐50497‐SCS          Mark Steven Schilling, Jr.         7               4/8/2019
 19‐50728‐SCS          Katrina E. Lynch                  13              5/22/2019
 19‐50767‐SCS          Corey Marie Buttram                7              5/29/2019
                       John William Stark, IV and
 19‐50783‐SCS          Heather Ann Stark                  7              5/31/2019
 19‐50795‐SCS          Columbus Obidiah Curtis           13               6/3/2019
 19‐50806‐SCS          James Herman Grant                 7               6/4/2019
 19‐70124‐SCS          Brandy M. Williams                13              1/11/2019
 19‐70229‐SCS          Paulette Ryans                    13              1/18/2019
 19‐70483‐SCS          Annette Griffin Fentress          13               2/8/2019
 19‐70534‐SCS          Alva Eugene Caldwell, III         13              2/13/2019
Case 19-10763-KHK   Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                             Document     Page 31 of 38


 19‐70561‐SCS          Alice Graham                      13              2/14/2019
 19‐70613‐SCS          Robert Eugene Burton              13              2/18/2019
                       Syraad N. Sharma and Rose
 19‐70820‐SCS          Marie Sharma                      13               3/7/2019
 19‐70846‐SCS          Deborah Williams Henry            13               3/8/2019
 19‐70878‐SCS          David W. Ireland                  13              3/12/2019
 19‐71015‐SCS          Aaron L. Eaton                     7              3/20/2019
 19‐71039‐SCS          Laran Donte Noel                  13              3/21/2019
 19‐71077‐SCS          Michael Jeffery Moore             13              3/22/2019
 19‐71099‐SCS          Betty Worrell Billups             13              3/25/2019
                       Sean Christopher
 19‐71389‐SCS          MacWhinnie                         7              4/12/2019
 19‐71469‐SCS          Bobby Lee Gray                    13              4/17/2019
                       Paul Ashton Rooney and
 19‐71493‐SCS          Susan Patricia Rooney             13              4/19/2019
 19‐71582‐SCS          Patrick Jon Lyons                 13              4/25/2019
                       Armand Jay Agustin and
 19‐71667‐SCS          Kathleen Fennessy Agustin         13              4/30/2019
 19‐71741‐SCS          Jill Grace Miller                 13               5/6/2019
 19‐71750‐SCS          Jerry Mance, Jr.                   7               5/6/2019
 19‐71755‐SCS          Corey J Scribner                  13               5/6/2019
 19‐71901‐SCS          Donald Curtis Wilson, III         13              5/16/2019
 19‐71973‐SCS          Wanda Mayes Garris                13              5/21/2019
 19‐71974‐SCS          Patrick Daryl Bixler              13              5/21/2019
 19‐72150‐SCS          Scott James See                    7               6/4/2019
                       Thomas Edward Fowler
 19‐72153‐SCS          and Marilyn Renee Fowler          13               6/4/2019
 19‐72246‐SCS          Shawn Banks                        7              6/12/2019
 19‐72277‐SCS          Marilynn Elaine Wells             13              6/14/2019
 19‐72358‐SCS          Glen Warren Hamilton              13              6/20/2019




                    Derek Montez Wilson and Lakeesha
 13‐51836‐FJS       Shanae Davis-Wilson                  13          11/18/2013
 14‐50159‐FJS       Cathleen Leigh McCartney              7            2/7/2014
                    Paul Lamine Gueye and Mornetka
 14‐50462‐FJS       Wade Gueye                           13              3/31/2014
                    Clifford Edwin Mills and Laraine
 14‐50958‐FJS       Kay Mills                            13            7/2/2014
 14‐50995‐FJS       Pascal Paddy Barreau                 13           7/11/2014
 14‐51398‐FJS       Jameelah Hana Jackson                13          10/10/2014
 14‐51724‐FJS       Ronald Wayne Holmbeck                13          12/18/2014
Case 19-10763-KHK   Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                             Document     Page 32 of 38



                    Lawrence Leonard Thomas and
 14‐70630‐FJS       Yolanda Elizabeth Small-Thomas         13            2/25/2014
 14‐70740‐FJS       Pythias Lamar Russell                  13             3/3/2014
                    Curtis Anthony John and Hasra Ali
 14‐70805‐FJS       John                                   13             3/6/2014
 14‐70812‐FJS       Thomas B. Spell                        13             3/7/2014
                    William Michael Brown and Brenda
 14‐71208‐FJS       Joyce Brown                            13             4/2/2014
                    Jimmie William Joyner, Jr. and
 14‐71243‐FJS       Mildred Parham Joyner                  13             4/4/2014
 14‐72467‐FJS       Georgia Munlyn Dingle                  13             7/7/2014
 14‐73386‐FJS       Loida V. Garcia                        13            9/17/2014
 14‐74082‐FJS       Cynthia Laverne Brooks                 13            11/7/2014
                    Tedric Allen Pritchett and Chasity
 14‐74166‐FJS       Lachae Pritchett                       13        11/14/2014
                    Claude Leslie Williams and Hattie
 14‐74316‐FJS       Askew Williams                         13        11/26/2014
                    Kenneth Elton Wright, Jr. and Kaleta
 14‐74454‐FJS       Gail Wright                            13        12/10/2014
                    Kernell Wayne Washington and
 15‐50073‐FJS       Veronica Charlene Washington           13            1/20/2015
                    Ambrose Smith Brewer and Tracey
 15‐50652‐FJS       Kathryn Brewer                         13            5/18/2015
 15‐51480‐FJS       Harriet William Early                  13            11/5/2015
                    William T. Nottingham and Agnes
 15‐51601‐FJS       M. Nottingham                          13            12/3/2015
                    Wayne Lyttle and Nina Denice
 15‐51645‐FJS       Lyttle                                 13        12/15/2015
 15‐70169‐FJS       Michael Patrick Gizara, Jr             13         1/19/2015
                    Dean Louis Martin and Jill Elaine
 15‐70457‐FJS       Martin                                 13            2/12/2015
 15‐71514‐FJS       Darian Keith Simmons                   13             5/4/2015
                    Elijah Kearney Medley and Delores
 15‐72137‐FJS       R Medley                               13            6/19/2015
 15‐72693‐FJS       Deborah Lynn Elliott                   13             8/7/2015
                    Kenneth Wayne McQuinn and
 15‐73644‐FJS       Margaret Kathryn McQuinn               13        10/27/2015
 15‐74031‐FJS       Alton Wright, Jr.                      13        11/19/2015
                    William Joseph Pickens and Elsie
 15‐74092‐FJS       Barake Pickens                         13        11/25/2015
                    Kevin Patrick Evans and Melissa
 16‐50098‐FJS       Chicora-Evans                          13            1/25/2016
 16‐50244‐FJS       Jacquelin Warner Wilson                13             3/1/2016
Case 19-10763-KHK   Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                             Document     Page 33 of 38


 16‐50542‐FJS       Don Larsen Grice                       13         4/21/2016
 16‐50591‐FJS       Andre Sanon                            13          5/2/2016
 16‐50655‐FJS       Christopher G. Travis                  13         5/13/2016
 16‐50790‐FJS       Manuel Perez and Elizabeth Perez       13          6/9/2016
 16‐51077‐FJS       Dejuan Lee Watts                       13         8/10/2016
 16‐51086‐FJS       Ernest Mitchell Gibbs, III             13         8/12/2016
 16‐51259‐FJS       Jennifer Rebecca Johnson               13         9/16/2016
 16‐51473‐FJS       Rasheena Diane Harris                  13        10/31/2016
 16‐51474‐FJS       Angela Stalnaker Wigglesworth          13        10/31/2016
                    Kevin Myron Wells and Wanda
 16‐51675‐FJS       Michelle Wells                         13        12/15/2016
                    Christopher K. Crawford and Tonya
 16‐70268‐FJS       M. Crawford                            13            1/28/2016
 16‐70314‐FJS       Gerald Lee Delphia                     13             2/2/2016
                    Steven Patrick Henderson and Alicia
 16‐70316‐FJS       Virginia Henderson                     13             2/2/2016
                    Robert L. Cleek and Stephanie L.
 16‐70464‐FJS       Cleek                                  13            2/16/2016
 16‐70688‐FJS       Daniel James People                    13             3/2/2016
 16‐70707‐FJS       Felix A. Gillis and Denise M. Gillis   13             3/2/2016
 16‐70980‐FJS       Amanda Lynn Vollmer-Stewart            13            3/23/2016
                    Windsor Antonio Wells and Clanetta
 16‐71227‐FJS       Suzette Wells                          13             4/8/2016
                    Daniel David Corbett and Rachel
 16‐71272‐FJS       Melton Corbett                         13            4/13/2016
                    Leslie Keith Studivant and Lisa
 16‐71580‐FJS       Diane Blount-Studivant                 13             5/2/2016
                    Scott Andrew Pearson and Michele
 16‐71638‐FJS       Denise Pearson                         13             5/5/2016
 16‐71648‐FJS       Cynthia Anne Childress                 13             5/6/2016
 16‐71704‐FJS       Lisa Editha Josiah                     13            5/11/2016

 16‐71738‐FJS       Michael S Baja and Angeline P Baja     13            5/12/2016
 16‐71765‐FJS       Loretta Lee Williams                   13            5/16/2016
 16‐72006‐FJS       Lillian Coley Mabina-Wilson            13             6/4/2016
                    Gary L. Davis and Veronica L.
 16‐72228‐FJS       Davis                                  13            6/24/2016
 16‐72348‐FJS       Donnell Paul Reid                      13             7/5/2016
                    Corey Mario Brooks, Sr. and Linda
 16‐72638‐FJS       Dawn Brooks                            13            7/29/2016
                    Brian Haywood Stephens and
 16‐72894‐FJS       Cynthia Rachelle Stephens              13            8/19/2016
 16‐72955‐FJS       Thomas Michael Kellogg                 13            8/24/2016
Case 19-10763-KHK   Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                             Document     Page 34 of 38


 16‐73078‐FJS       Robert Milton Crawford, Jr.            13             9/2/2016
 16‐73171‐FJS       Cynthia Lovette Darcus-Wilson          13            9/12/2016
                    Michael Joseph Barron and Melanie
 16‐73293‐FJS       Anne Barron                            13            9/22/2016
 16‐73385‐FJS       Jacquenline Marie Surratt              13            9/29/2016
                    John Hudson Foster and Lisa Kay
 16‐73713‐FJS       Foster                                 13        10/26/2016
 16‐74029‐FJS       Kristina Amber Jackson                 13        11/21/2016
 16‐74178‐FJS       Charles W. Watkins                     13         12/6/2016
 17‐50088‐FJS       Council LaVarr Pickett, Sr.            13         1/24/2017
                    Travis Dantrial Smith and Adenike
 17‐50191‐FJS       Abidekun Smith                         13            2/14/2017

                    Yaroslav Alexandrovich Zubenko
 17‐50208‐FJS       and Olena Volodymirivna Zubenko        13         2/17/2017
 17‐50283‐FJS       Cassandra Dee Stevens                  13          3/2/2017
 17‐50757‐FJS       Sandra Jeanne Sperring                 13         5/23/2017
 17‐50803‐FJS       Stachia L. Edwards                     13          6/1/2017
 17‐50806‐FJS       Todd Michael Smith                     13          6/2/2017
 17‐50997‐FJS       Timothy Wade Gaston                    13         7/13/2017
 17‐51022‐FJS       Crystal Diane Hogge                    13         7/18/2017
 17‐51444‐FJS       Mercedes Latoya Amos                   13        10/12/2017

 17‐51527‐FJS       John Nathan Hill and Laura Jean Hill    7        10/31/2017
 17‐51560‐FJS       Benjamin David Zollinger               13         11/8/2017
 17‐51643‐FJS       Anna Louise Robertson                  13        11/28/2017
 17‐70288‐FJS       Aidimar Torres                         13         1/27/2017
 17‐70811‐FJS       Divinia G. Davidson                    13         3/10/2017
                    Nathan Eric Owen and Lucia Maria
 17‐71166‐FJS       Owen                                   13            3/31/2017
                    Patrick James Calevas and Jesse
 17‐71236‐FJS       Fernandez Calevas                      13             4/5/2017
                    Trevor Alexander Szafraniec and
 17‐71246‐FJS       Delaina Joy Szafraniec                 13             4/5/2017
 17‐71350‐FJS       Tanya T. Grimes                        13            4/12/2017
                    Brandon Jamal Hall and Monica
 17‐71500‐FJS       Denae Harris-Hall                      13            4/21/2017
 17‐71841‐FJS       Sandra Eugenia Butler                  13            5/17/2017
 17‐71894‐FJS       Tony Tillery and Anita W. Tillery      13            5/22/2017
 17‐71949‐FJS       Craig Morgan Braman                    13            5/24/2017
 17‐72074‐FJS       Rashid Ali Koonce                      13             6/6/2017
 17‐72538‐FJS       Randolph Jones                         13            7/17/2017
Case 19-10763-KHK   Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                             Document     Page 35 of 38



                    Brian Thomas Koonce and Elicia
 17‐72697‐FJS       Benson Koonce                          13            7/28/2017
                    William Kenneth Calhoun, Jr. and
 17‐73111‐FJS       Kari Ann Calhoun                       13            8/29/2017
 17‐73235‐FJS       Gwendolyn Laverne Oliver               13             9/6/2017
 17‐73420‐FJS       Tricia Danielle Viviano                13            9/22/2017
 17‐73529‐FJS       Raquel Montrell Carr                   13            10/2/2017
 17‐73576‐FJS       Teresa Michele Williams                13            10/5/2017
                    Gabriel Joseph Blagus and Katherine
 17‐73596‐FJS       Elizabeth Gray                         13            10/6/2017
                    Ray Sanders, Jr. and Vielka Virginia
 17‐73606‐FJS       Sanders                                13         10/9/2017
 17‐73612‐FJS       Mark Anthony Valdiviez                 13         10/9/2017
 17‐73726‐FJS       Elsie Marie Turner                     13        10/18/2017
 17‐73859‐FJS       Charlotte Irene Norman-Button          13        10/27/2017
                    Jesse Simon Wynne and Christy
 17‐74199‐FJS       Anis Wynne                             13        11/28/2017
                    Darryl Renard Butts and Phyllis Ann
 17‐74309‐FJS       Butts                                  13            12/4/2017
                    John Oliver Edwards and Andrea
 17‐74483‐FJS       Howard Edwards                         13        12/17/2017
                    Rodney Purvis and Angela Foskey
 17‐74508‐FJS       Purvis                                 13        12/19/2017
 17‐74587‐FJS       Melissa B. Sutherland                  13        12/29/2017
 18‐50013‐FJS       Doris Jean Nelson                      13          1/8/2018
                    Rodney S. Williamson and Paulette
 18‐50099‐FJS       C. Williamson                          13            1/30/2018
 18‐50115‐FJS       Niva Lashawn Moore                     13             2/1/2018
 18‐50124‐FJS       Thomas Gerald Thomas                   13             2/5/2018
 18‐50186‐FJS       Marvin Floyd Tedrick                   13            2/16/2018
 18‐50516‐FJS       Kathleen Ann Harper                    13            4/18/2018
                    Joseph Robert Carstens and Katie
 18‐50740‐FJS       Healy Carstens                         13            5/25/2018
 18‐50816‐FJS       Cassandra Moore                        13             6/8/2018
 18‐50986‐FJS       Donna H. Mitchell                      13            7/11/2018
 18‐51049‐FJS       Cynthia Palmore Diaz                   13            7/25/2018
                    Sonny Henry, Jr. and Tracy Lynnette
 18‐51107‐FJS       Henry                                  13             8/6/2018
 18‐51228‐FJS       Carlton Lee Riddick                    13            8/30/2018
 18‐51346‐FJS       Alysha Renae Townsend                  13            10/2/2018
 18‐51369‐FJS       Victor Wayne Pettaway, Jr.             13            10/8/2018
                    Gerry Dewitt Phillips and Shelia
 18‐51437‐FJS       Diane Phillips                         13        10/22/2018
Case 19-10763-KHK   Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                             Document     Page 36 of 38


 18‐51500‐FJS       Kara Marie Turk                       13             11/7/2018
 18‐70055‐FJS       Michael G. Barnes, Sr.                13              1/9/2018
 18‐70182‐FJS       John R. Wharton                       13             1/22/2018
                    Mitchell Joseph Foreman and
 18‐70236‐FJS       Tiffany Markea Foreman                13             1/26/2018
 18‐70501‐FJS       Sandra Renee Walker                   13             2/16/2018
                    Johnny Ray Clover and Teresa Rene
 18‐70556‐FJS       Fontaine                              13             2/22/2018
 18‐70586‐FJS       Edgar Requinto DeLuna                 13             2/23/2018
 18‐70791‐FJS       Kevin McKeith Bowman                  13              3/9/2018
                    James Patrick Sciortino and Melissa
 18‐71275‐FJS       Anne Sciortino                        13             4/12/2018
 18‐71398‐FJS       James Kelly Ross                      13             4/20/2018
 18‐71522‐FJS       Heidi Lynn Doyle                      13             4/30/2018
 18‐71550‐FJS       Janallee E McElligott                 13              5/1/2018
 18‐71579‐FJS       Tracey Leigh Williams                 13              5/3/2018
                    Dhyronn Kaheem Goggins and
 18‐71736‐FJS       Michelle Patricia Goggins             13             5/16/2018

 18‐71752‐FJS       Luis Angel Medina and Elva Medina     13             5/16/2018
 18‐71818‐FJS       David Frederic Price, Sr.             13             5/22/2018
 18‐72145‐FJS       Gregory Morris Taylor, Sr.            13             6/18/2018
 18‐72388‐FJS       Lisa Rena McKinley                    13              7/6/2018
 18‐72416‐FJS       Melody Denise Gilchrist-Bray          13             7/10/2018
 18‐72489‐FJS       Derrick Derrell Parker                13             7/13/2018
 18‐72520‐FJS       John S. Belliares                     13             7/17/2018
                    Dennis Johnson and Wendy M
 18‐72795‐FJS       Johnson                               13           8/9/2018
 18‐72983‐FJS       Terry Ann Williams                    13          8/24/2018
 18‐72993‐FJS       Jane Teressa McAllister                7          8/24/2018
 18‐73191‐FJS       Sonja Latrice Johnson                 13          9/10/2018
 18‐73252‐FJS       Tina Ann Yonker                       13          9/17/2018
 18‐73493‐FJS       Laletha Marie Moore                   13          10/5/2018
 18‐73562‐FJS       Elizabeth A Briggs                    13          10/9/2018
 18‐73709‐FJS       Joshua David Dunlap                   13         10/19/2018
 18‐73845‐FJS       Jason Wayne Burroughs                 13         10/31/2018
 18‐73901‐FJS       Cedric Lamar Shaw, Sr.                13          11/5/2018
 18‐73965‐FJS       Betty Jean Spencer                    13          11/8/2018
                    Ronald Eugene Epps, Sr. and
 18‐74121‐FJS       Lamisha A. Epps                       13         11/20/2018
 18‐74125‐FJS       Carol Elizabeth Summers               13         11/21/2018
 18‐74398‐FJS       Jacqueline Michelle Stevenson         13         12/14/2018
 18‐74548‐FJS       Ellen D. Gray and Kendall l. Gray     13         12/31/2018
Case 19-10763-KHK   Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                             Document     Page 37 of 38


 19‐50168‐FJS       James Dean Hall                         13            2/8/2019
 19‐50189‐FJS       Jason Scott Wright                      13           2/13/2019
 19‐50318‐FJS       William John Mertens                    13           3/11/2019
                    Ednora Maria Mason and Marquise
 19‐50327‐FJS       Shawn Mason                             7            3/12/2019
                    Kerry Haejin Poorman and John
 19‐50340‐FJS       David Poorman                           13           3/14/2019
                    Kelly Lee Blackwell and Catherine
 19‐50341‐FJS       Linkous Blackwell                       13           3/14/2019
                    Willie Claude Stephenson, Jr. and
 19‐50490‐FJS       Sherri Marlina Knight-Stephenson        13            4/5/2019

 19‐50613‐FJS       Jay E. Getkin and Rebecca L. Getkin     13           4/26/2019
 19‐50751‐FJS       Gary Joseph Effler                       7           5/24/2019
 19‐70071‐FJS       Willie Dean Ingram                      13            1/8/2019
 19‐70079‐FJS       Thomas Joseph O'Donnell                 13            1/9/2019
 19‐70148‐FJS       Danielle Nicole Ginther                 13           1/15/2019
                    Melvin Andre Tanner and Charlee Jo
 19‐70250‐FJS       Tanner                                  13           1/22/2019
                    Jermaine Wilbor Waller and Patrina
 19‐70276‐FJS       Yvonne Waller                           13           1/23/2019
 19‐70312‐FJS       Timothy W. McDougal, Jr.                13           1/28/2019

 19‐70479‐FJS       Willie Daniels and Linda R. Daniels     13            2/7/2019
 19‐70591‐FJS       Arnetta Antoinette Cline                13           2/15/2019
 19‐70754‐FJS       Letitia Danielle Smith                  13            3/1/2019
                    Sean Howard Bell and Nancy Evette
 19‐70960‐FJS       Martinez-Bell                           13           3/15/2019
 19‐70984‐FJS       Angela N. Baines                        13           3/18/2019
 19‐71065‐FJS       Amanda M. Graveline                     13           3/22/2019
                    Jeffery Leonard Stith, Sr. and
 19‐71186‐FJS       Constance Maxine Stith                  13           3/29/2019
 19‐71263‐FJS       Nicholas Louis Zito                     13            4/3/2019
                    Kenneth David Brillhart and Julie
 19‐71280‐FJS       Ann Brillhart                           13            4/4/2019
 19‐71322‐FJS       Pamela Leach Goolsby                    13            4/8/2019
 19‐71325‐FJS       Efren Mandap Tichepco                    7            4/9/2019
 19‐71350‐FJS       Lauren Jennifer Knapp                   13           4/10/2019
 19‐71380‐FJS       Frenicka Monique Lassiter               13           4/11/2019
 19‐71542‐FJS       Lesley R. Thorpe                        13           4/23/2019
 19‐71691‐FJS       Barbara A Artis                         13            5/2/2019
                    Willie Alfred Sibley, Jr. and Sabrina
 19‐71714‐FJS       Michelle Sibley                         13            5/3/2019
Case 19-10763-KHK   Doc 69    Filed 07/11/19 Entered 07/11/19 11:26:46     Desc Main
                             Document     Page 38 of 38


 19‐71857‐FJS       Rory DeSean Rice                      7              5/13/2019
 19‐71880‐FJS       Jason Marshall Eppley                 7              5/14/2019
 19‐72142‐FJS       Melissa K Ellis El                   13               6/3/2019
 19‐72174‐FJS       Heather Kristen Nicole Shipley       13               6/6/2019
 19‐72233‐FJS       Jason Hess                           13              6/11/2019
 19‐72307‐FJS       Daniel Eugen Echols                  13              6/17/2019
 19‐72363‐FJS       Ryan Charles Matthew Pringle         13              6/20/2019
